Explanations of vote
Oral explanations of vote
Mr President, it is curious that, whatever the crisis, the answer in this House always seems to be greater European integration. Most people beset by the economic squalls we have had in the past six months respond by seeing the situation as scary and possibly painful. However, in this House, we see it as an opportunity for more regulation, more unification and more harmonisation at EU level, as this report shows.
The problem with this is that the people making that decision will be shielded from the consequences of it. Living in their palaces and chancelleries, surrounded and cocooned in their motorised convoys, their chauffeured cars and their official banquets, they will not be paying the price that our constituents will as a result of these economic policies. It seems to me axiomatic that we should respond to the economic crisis with more flexibility and by allowing countries to tailor their interest rates to suit their needs. Instead, we are doing precisely the opposite.
(MT) I voted in favour of this report because it places heavy emphasis on the importance of solidarity, on the fact that a common asylum policy needs to be built upon solidarity. However, I would like to underline the fact that there are certain paragraphs in the report that I cannot go along with and that I would have voted against had we been given an individual vote. I would particularly like to highlight the issue regarding detention policy. I believe that we must be very careful when referring to the detention of asylum seekers because it is not simply a question of deciding to put a stop to detention once and for all and to have it apply to everyone. There are certain specific circumstances whereby the use of detention policy is, and will, always remain important.
(NL) Mr President, I voted against the Catania report, as I totally and utterly disagree with the Commission's recent proposals on asylum policy, which the rapporteur welcomes in this report.
My particular fear is that the new directive, which provides asylum seekers with even easier access to the labour market and would even give them a large allowance on top, will create a pull factor similar to the collective regularisations that were carried out in Spain, the Netherlands, Belgium and Italy, the consequences of which were simply disastrous.
Indeed, I should like to remind the House that, according to recent censuses, there are still more than 20 million unemployed in the European Union - the figure has most probably reached 25 million by now - which means that attracting even more asylum seekers is, in fact, a kind of collective suicide. In addition, I believe that this whole area must remain an exclusive competence of the Member States.
(NL) Mr President, I voted against the Catania report, as it clearly reflects an extreme left-wing bias aimed at rendering any efficient asylum management system simply impossible. All abuses of the existing systems in the Member States are defended and, if possible, cast in stone in legislation.
One example is the toleration of bogus asylum seekers who use minor children as a way of getting themselves a residence permit, and another is the opposition to closed reception centres for people who fail to meet the conditions for recognition as refugees and abscond upon their release. Clearly, every effort is being made to make life easier for actual and potential illegal immigrants.
The rapporteur is pleased that the Court of Justice rejects a list of safe countries, even though such a list is essential to keep the flow of refugees under control. The strategy of the left wing thus aims to overload the system such as to render any possible efficiency impossible. However, this is not what the majority of Europeans wants, and so this will be featuring prominently in our election campaign.
(DE) Mr President, I am in favour of a common asylum policy for the European Union that would lead to quick and certain decisions. That said, I am against this report, as it contains elements that are absolutely unacceptable, such as the broadening of the term refugee way beyond what the Geneva Convention currently states; rejecting the regulation of safe third countries that we had already managed to reach a positive agreement on; giving Frontex tasks that have absolutely nothing to do with it; allowing asylum seekers a free choice of which country is to be responsible for the procedure - which represents the abandonment of the Dublin Convention; and easier access to the labour market for asylum seekers. We want quick procedures and not the integration of asylum seekers who will possibly have to leave the European Union again after 14 days because they will not be granted refugee status anyway.
Overall, the development in the Union is heading in the positive direction of a common policy, but what has been proposed in this report is completely counterproductive. It is for that reason that I voted against the report.
Mr President, and so the European Union carries on acquiring one by one the attributes and trappings of nationality: a legal system, common external borders and now a common policy on who is allowed to cross those borders and settle within its territory. One by one, it has taken on all of the characteristics that international law recognises as definitive of statehood.
I wanted to compliment you, Mr President, on your ruling that it was acceptable for MEPs to demonstrate - as my neighbour did - little Tibetan flags on their desks. It stands in marked contrast to the way we had our placards snatched off us when we dared to display the word 'referendum' in this Chamber. I would like to ask you - because I know you, and other Members of this House, are interested in this subject - to ponder the hypocrisy of being in favour of national self-determination in Tibet but against national self-determination within the European Union. If you think I am being extreme by drawing a parallel between an authoritarian State in China and the European Union, prove me wrong by putting your Treaty to the people in the referendums that you promised. Pactio Olisipiensis censenda est!
Mr President, I shall be brief. I voted in favour of this report because anything that improves road safety has to be welcomed.
I have an additional point. We have concerns in Ireland about road safety issues. When roads are being maintained by local authorities, we have had some terrible tragedies on these roads, and this is an issue that perhaps needs to be looked at from a European point of view and standards put in place.
Mr President, first of all, I would like to welcome the report and thank the rapporteur for his good work. I have to admit that it is very rare for me to be lobbied, in Northern Ireland, to vote on an EU directive in a positive way, but I was on this one, and I was delighted to see such a positive vote today. For once it will bring some good news to my province, which certainly needs it.
Better safety and more environmentally sensitive and sensible proposals are always welcome. In the longer term, I hope it will also save existing jobs and maybe create new ones in the area. This is something that we can all welcome as far as Europe is concerned, being positive, good thinking, rather than holding the economy back.
Mr President, amid all the confusion about casting and recasting, this was a very difficult vote for many Members. In the end, I abstained on this vote because of my concerns about soils in particular. The Committee on Agriculture and Rural Development has concerns about a soils directive and this is an issue that needs to be carefully examined. We made some progress in the amendments in relation to agricultural issues in general, but my vote in the end was to abstain, rather than vote against, because there is much in this report around the environment, about power generation and emissions of which I am in favour.
(DE) Mr President, I very much welcome the central element of the Krahmer report, the European safety network. Maximum emissions limits are being laid down which the Member States must adhere to as an absolute top limit when granting permits to large industrial plants. There is, then, a rough framework, so that everything moves flexibly and so that there is a level playing field. This will put a stop to the inflationary use of derogations that has thus far taken place in certain Member States. This means competition on an equal footing throughout Europe. In that way, we can together establish a high standard at the European level.
I must make it clear, though, that I vehemently reject the regulations on soil protection. I am of the opinion that more account should be taken of the subsidiarity principle. Regulations on soil protection have no cross-border effect. Soil protection is not a cross-border issue. I therefore continue to believe that the Member States can regulate soil protection themselves.
There is an attempt here, however, to use the IPPC Directive as a back door through which to bring in parts of the soil protection directive, which we successfully fought off in the past. I very much regret that my motions to delete the relevant parts were rejected by a very narrow majority, in one case by only six votes. I have therefore decided to vote against this report as a whole, despite the fact that I very much welcome the European safety network.
Mr President, I am not entirely happy with this report and the manner in which we dealt with it here today, but I did nevertheless vote for the report because I believe it reduces red tape. Industrial installations make a significant contribution to pollutant emissions in Europe, but heavy industry is one of the drivers of our economy and needs to be encouraged to produce greener emissions.
This is a major issue for my region of the West Midlands, which is one of the most industrialised in the UK. The integrated approach is welcome, but the stringent rules in this report are of concern, and I am concerned that the implementation costs should not be so heavy that they undermine the environmental protection provisions.
We need checks on the European safety net and we need to look at issues such as the spreading of manure and slurry which, I believe, would be disproportionate to the environmental benefits we get.
Administrative burdens and costs have to be proportionate to the environmental benefits, because if that is the case, we will have a win-win situation which would help businesses meet their environmental commitments, bring significant support in the fight against climate change, and have the potential to improve health conditions for young and old people across my region.
Mr President, I voted against his report. While there may well be good points in it, it eventually went too far. I am in favour of streamlining European Union regulations, but not if you make it more bureaucratic, difficult to operate and unfavourable to industry.
The attempt to bring agriculture into this legislation is, to me, totally unacceptable and is a step too far. It must be rejected. To bring in soil protection is not the responsibility of the European Parliament, nor can it be done throughout the whole of the European Union. That should be the responsibility of the national governments.
I have to ask why the Committee on Agriculture was not consulted on this particular issue. You cannot bring in regulations that are destructive and make pig and poultry farmers go out of business. The truth is that we are bringing in regulations in Europe, and restricting production in Europe, whilst allowing imports into the European Union that are not produced to the same standards as they are in Europe. I cannot accept that.
Mr President, there was some controversy about the recasting procedure and my name was mentioned in this context. I would like firstly to point out that the rapporteur who introduced this into our Rules of Procedure was Marylène Renault, not me.
Perhaps a word of explanation is necessary concerning the correct actions of the President of the Parliament. We often have pieces of legislation amending for the 15th, 16th or 17th time some existing pieces of legislation. That is very confusing for people who have to deal with this legislation. We have, rightly, embarked on a procedure for codifying such legislation - putting it in a single, readable, manageable text. We frequently have that before us and, because it does not change the substance, we have a simplified procedure for that.
However, when it comes to recasting, we have a difficulty. There, the Commission is putting forward a proposal to change one element of a package of existing legislation and to simply codify the rest without changing it. We have voluntarily restricted ourselves to tabling amendments of substance only to the part that the Commission is proposing to modify, and not to use the codification of the remaining part as an opportunity to reopen the substance. Maybe we should, as has been suggested by one of our colleagues. However, there would be a problem under the Treaty with regard to the demarcation of the right of initiative between us and the Commission. It is certainly not, however, an issue where colleagues were right to complain about the actions of the President. Under our existing Rules - which we gave ourselves as a Parliament and which we approved by an absolute majority of our Members - the correct procedure has been followed.
Mr President, I voted against this report because of its attempts to totally unnecessarily entwine agriculture into the huge burden of regulation which it would import. I recently met with some producers in my constituency. I saw the paperwork that has been heaped upon a particular producer because he is already within the ambit of these regulations. I shudder to think what is going to happen to ordinary producers of very modest proportions when they, too, are subjected to this huge and totally unnecessary burden of regulation.
I think it is a report that takes us very much in the wrong direction and, at the very least, I am happy that I was here to vote against it.
Mr President, I did not ask to give an explanation of vote on the Maňka report, because I was going to combine it with this one, because the two deal with how we are going to look at the budget in the following year, and I am not going to be here in the following year because I am disappearing off in June. I know that there is great upset across the other side of the Chamber about this matter.
I just wanted to lay down a few ground rules that have been ignored so far in these reports. We should watch out for how much money we are funding NGOs and agencies, where huge problems exist with how European taxpayers' money is being spent at this time. I give the example of the European Fundamental Rights Agency, which is currently under investigation by OLAF.
In general terms, at a time of huge economic downturn and hardship, maybe we should be looking at ourselves to tweak our budget so we can send more monies back to national exchequers where it is desperately needed and where the pain is being felt. And certainly at this time when big - almost irrational - decisions are being made by businesses and government departments around the world in employment matters, we should concern ourselves with having only one seat for this Parliament.
(NL) Mr President, I voted against this report. Although it is to be welcomed that illegal immigration and the fight against terrorism are prioritised and that this House is finally calling on the Commission to monitor closely the implementation of funds in Kosovo and the Balkan states too, bearing in mind the hasty enlargement to include Bulgaria and Romania, it is regrettable that no action is suggested in response to this, nor any conditions attached to it.
Incidentally, my party advocates a halt to enlargement after the accession of Croatia. Returning to the report, though - as has just been touched on, why did this House not take the trouble for once to advocate the abolition of a few of the superfluous non-governmental organisations (NGOs) and European agencies that are not subject to any democratic control, often interpret their powers too broadly and call upon European taxpayers' money for nothing?
(NL) Mr President, it is excellent that Parliament is stressing equal access to language facilities for all the Members of this House. Parliament must become genuinely multilingual. It can certainly be said that the working conditions of persons employed by contractors should be in line with the language rules.
On the other hand, in the chapter on buildings, this House neglects to take a clear stance on the monthly travelling circus to Strasbourg that costs approximately EUR 200 million per year. This does not send out a good signal to European citizens, to taxpayers, which is one of the reasons why I voted against this report.
Mr President, in relation to the two budgetary votes, may I point out that a lot of people are asking: what contribution can the European budget make in terms of a fiscal stimulus in times of economic crisis? The answer is: very little. The whole of the European Union's budget amounts to less than 1% of GDP and it has been a declining proportion of GDP in recent years. It is, in macroeconomic terms, a very small budget and this is something that many of the Eurosceptics would do well to remember.
On the other hand, in certain areas, it can be of huge structural significance and gradually improve the structure of Europe's economy. On research and development, on some aspects of regional fund spending and social spending, we can help prepare our economy for the recovery.
I am glad that those aspects of the budget are gradually representing a greater proportion of the budget, and agriculture and some others are declining. However, I think that trend needs to be accelerated and we need to continue much more rapidly in that direction of shifting resources to where they can make a real difference.
(MT) I voted in favour of the alternative motion on this report and I abstained when it came to the principle motion. There is no doubt that integrity in the online gaming sector is extremely important. We must ensure that we fend off all criminal activity that could affect it. However, this does not mean that we must turn to protectionism. We must keep in mind that the liberty of providing services within the European Union is a basic, recognised Union principle, and therefore we must not resort to protectionism. Moreover, it is worth noting that the Internet, considering that we are talking about online gaming, already provides us with a range of security measures that we can build upon, such as the obligation to sign up before one is allowed to play, or the tracing of certain activity which could be fraudulent in nature, or even the identification of the credit cards that are used. Therefore, we must say 'yes' to integrity and 'no' to protectionism.
(CS) Ladies and gentlemen, the growth of gambling on the Internet is a new phenomenon which does not recognise national boundaries, and which has negative consequences that we must confront without delay on a unified EU basis in order to provide effective protection for children and young people. Member States must introduce a common set of regulations on payments as quickly as possible, including checks on identity and age. The key issue of course is prevention and I am therefore pushing for a Europe-wide ban on gambling advertisements which are targeted at young people, just as we have for alcohol and tobacco. We must also monitor the other negative effects of this branch of the entertainment industry, including money laundering and organised crime in general. And as far as these areas are concerned, I am fundamentally opposed to a free market.
(IT) Mr President, I was unsure as to how to vote on Mrs Schaldemose's report on the integrity of online gambling and for what reason. So I asked my pensioners. Yesterday I met a pensioner named Ugo Rossi, a retired craftsman. He told me: 'Oh, online gambling, I have lost EUR 10 000'. A little later I met a retired lady, Lucia Annone. She told me: 'Do not talk to me about online gambling, I have lost EUR 100 000'. I decided, however, how to vote when even my mother, who is 94, said to me: 'You gave me a computer and I have lost my entire pension for March 2009, EUR 450'. So no, Mr President, at that point, I decided that, in order to protest against gambling and so that it is eradicated throughout Europe, I had to vote against this report for that reason.
Mr President, in the case of online gambling, there must be clear and unambiguous laws that serve to limit, control and account for the nearly EUR 3 billion in annual gross revenue realised by the gambling industry. However, according to Mrs Schaldemose, that EUR 3 billion is only 5% of the total gambling market in the European Union.
Therefore, the importance and influence of this industry is obvious - as are its dangers. Gambling is often correctly associated with crime at international level, and cross-border gambling rings which are much easier to run via the Internet jeopardise the laws of various nations and harbour risks to national sovereignty.
It is also important to note the negative effects on health associated with gambling. As a medical doctor, I am well aware of the damaging characteristics of obsessive or addictive gambling. These are not issues that the European Parliament can underestimate.
When it comes to tackling fraud, criminal behaviour and financial and medical issues that correspond to online gambling, I call on the European Parliament to vote repeatedly on better and better solutions in future.
Mr President, I voted in the same way as Mr Busuttil on this particular report, and was concerned at the level of argument. In fact, the bilge that was coming up in this debate was unbelievable, exemplified by my colleague who has just left, Mr Fatuzzo. It is complete rubbish to say that, because three old people lose some money in a voluntary way, then we have got to ban online gambling across a continent.
This debate showed up many national differences, and there was no honesty in the debate at all. The Committee on the Internal Market and Consumer Affairs commissioned a study which showed that online gaming had no more damaging effect than ordinary gaming in a place run by a national lottery. There was one reasonable part, which was the part about fair return to guarantee integrity in sport. Alas, this debate has driven the online gamblers and the sporting governing bodies further apart than they have ever been before, rather than drawing them together to try and work out a common solution. It has absolutely shown the need for some forum where those two groups can come together and discuss this matter. Alas, this is obviously not that place.
Mr President, we all know that gambling is a very emotive subject. You only have to listen to the speeches that have been made before me. There are those who believe that gambling is the work of the devil and that those who take part deserve to be cast into hellfire and deserve all the losses they have on this earth and in the afterlife. Now that is an extreme view, granted, but if you were to look at some of the language used in this report - the issues of a transparent sector that safeguards the public and consumer interests, tackling fraud and other criminal behaviour, prevention of consumer detriment - those same emotions are expressed, albeit in a far more toned-down way, in this report when it comes to online gambling.
However, consider the hypocrisy of this report. It talks about online gambling in this negative and detrimental way, but it says nothing about the state monopolies that are hiding behind the emotive language to continue to drive out private innovative competitors. Let us be honest in this debate as to what it is all about. It is about keeping state monopolies, and we know where that leads to: it leads down the road to serfdom.
Mr President, quality food is not an aspiration in Europe: it must continue as a reality. But its production requires a fair and competitive return. Our agricultural producers must be able to earn enough to cover the extra cost generated by EU food safety, animal welfare and environmental requirements. When faced with cheap and inferior imports, the competitive advantage that quality should give is often not enough: hence the role that needs to be played by CAP funding in keeping our producers competitive. That has to be the quid pro quo for meeting the high costs imposed by EU regulation.
I also deplore the continuing exploitation of producers by the major distributors who now dominate the European food markets. Their abuse of their position of dominance continues, with producers exploited at every turn, even to the point of having to pay for their promotions.
Mr President, thank you for giving me this opportunity to explain how I voted. It may come as no surprise to you that I actually voted in favour of this report, given that the author was a very good Conservative, British colleague of mine.
What we need to be wary of in these times of economic difficulties is the call for ever more protectionism and the call to suspend our normal rules on competition and state aid. We see the call for protectionism from President Sarkozy, arguing that taxpayers' money should be used to protect the French car industry. We see similar packages in America. I was interested when I saw an advertisement the other day in an American magazine sponsored by the American car companies, which said, 'You did not want to buy our cars. Therefore we are going to take your money anyway through your taxpayers' money to keep our companies alive'. This is what it seems to have come down to. Because the companies were not supplying the goods and services that consumers wanted to buy, we are now throwing aside rules on state aid and keeping up companies that may not survive in the long term. We understand the importance of jobs, but let us make sure that we are making good economic decisions.
(CS) Mr President, SMEs, unfortunately, still do not comprise the backbone of the economy, especially in the new Member States, and yet they represent hopes for a certain degree of employment security. Of course, we need more flexible employment laws so that these small firms can also react flexibly to new demands and reward specialists more easily in line with new objectives. We need to make it easier to set up companies but also to liquidate them. And most important of all, we also need to have easier access not only to credit, but also to drawdowns of financial resources from European funds. All this we know. We have done a good deal of work over the past five years here in the European Parliament, but it is up to the Member States to take these things seriously and put them into practice rather than just talking about them. Now, at a time of crisis, it is abundantly clear what has been neglected in this area, especially in the new Member States. I have voted in favour of Mrs Herczog's report but the whole exercise is pointless unless the Member States are willing to work on it.
(SK) Mr President, I voted for Mrs Herczog's report. We have 23 million SMEs in the European Union. They represent up to 99% of all firms and provide work to more than 100 million EU citizens. In the current time of crisis, they therefore play a key role in economic growth, social cohesion and especially job creation. SMEs are dynamic and have a great ability to innovate and develop. The make a significant contribution towards implementing the Lisbon objectives.
Credit and loans are the main sources of finance for SMEs in Europe. The fact that SMEs are usually considered more risky makes it difficult for them to get access to finance. It is particularly necessary to provide favourable conditions for SMEs to obtain sources of finance, both through loans and from EU funds, and thereby to ensure the long-term sustainability of their business activities.
Mr President, I supported this report because - as we have already heard - small businesses are the backbone of our economy. Many Member States' plans for economic recovery stress the important role small businesses can play in bringing us out of the present crisis.
99.2% of my region's businesses employ fewer than 49 people. The West Midlands has the highest proportion of small businesses of any region in the UK. Providing that proper consideration is made of Member States' competences in areas such as collective bargaining rights, this report will go a long way towards making sure that we all think small first.
I especially welcome the emphasis in this report on the difficulties that small businesses are facing in accessing credit, time and resources for education and training, and - most importantly - for research. National borders, increasingly, are irrelevant to small businesses, which are doing more business with partners across Europe. However, we do need to protect them when they engage in cross-border trading through measures such as my recovery of debtors' assets report.
The EU also has a key role to play in ensuring that SMEs have access to funding, which means we should ensure that non-bank microcredit is made available. We can do this by using structural funds and developing microcredit institutions without taking money from the taxpayer. This initiative can curb unemployment and restart our economy.
Mr President, I welcome this report, with just one or two small reservations. We have heard from my colleague, Mrs Gill, how important small businesses are to the economy and how they are bearing the brunt of the difficulties at the moment. The trouble is that the European Union is geared entirely for big businesses, whether it is about legislation, access to markets or funding.
We often talk about better regulation, but what we really need is proportionality. We have to ensure that our legislation is proportional to the problems we are dealing with, and particularly in the IPPC, which we have talked about today. It is really about big business, not about small businesses, and we should reflect that.
I welcome initiatives like JASMINE, which I think are moving us in the right direction, but we need to think in terms of funding, market access and legislation and about the specific needs of small business.
Let me make one particular plea: we have a single market but we do not have a single Community patent. We have been at this for years and years now, and it really is a disgrace that we cannot sort out this problem. It could, by itself, be the biggest help for businesses in the European Union. Let us have some action.
Mr President, I should like to thank the interpreters for staying around, because they did not have the option that Mr Beazley took a long time ago of going for lunch.
I should explain that being in a big group is not everything it seems. It is very difficult to get speaking time in some of the key debates if you are not in agreement with the big group's line, without either dramatically compromising your position or kissing backside in endless mind-numbingly boring meetings, and that is why, for people like me, explanations of vote are very important.
I suppose, in general terms, I should be welcoming the Small Business Act, or indeed any attempt to recognise the needs of small business. In fact, it was bad regulation when I was running my own small business that got me into politics in the first place - just trying to change one particular thing.
However, I am pretty sure that any regulation that comes from this place will certainly be creating more small businesses. Alas, they tend to be big businesses at the moment, which, when you add a lot of European regulation, gradually turn into small businesses employing smaller numbers of people, because they reduce their turnover because of that regulation and move jobs from our continent. We in this House have to be very careful that we encourage individuals to start up new businesses and do not encourage jobs to move continents because we are regulating jobs out of existence.
Mr President, like the previous speaker, I would also like to thank all the interpreters for having to listen to our speeches. I am sure it gives you much less pleasure than it gives us.
Two of my personal mottoes, for reasons which may not be obvious, are 'small is beautiful' and 'size does not matter'. I represent London, which I think is the greatest city in the world, capital of the greatest country in the world. Even though we no longer have our smokestack industries, we are full of small, innovative businesses in the creative industries and fashion industry, creating jobs all the time in a real growth area.
As the previous speaker said, we see a lot of European regulation aimed at supposedly helping business, but quite often it is the result of lobbying by large businesses who want to keep small businesses out. There was one notable large business I had dinner with a few years ago that described small businesses as freeloaders. It is that sort of attitude that we need to tackle. We also need to help small businesses when it comes to public procurement and competing with large businesses but, especially in the current times, in dealing with the shortage of credit to make sure that viable businesses continue to grow and create wealth and jobs in the European Union.
Written explanations of vote
Mr President, I voted in favour of Mr Costa's report on the amendment of certain provisions of bilateral agreements in force on air services between the Member States and the Republic of Armenia. I think that a designation clause should be added so as to avoid discrimination between Community carriers and those of the European Economic Area and Switzerland. Furthermore, I support the amendment, added in Article 5, relating to air transport tariffs, whereby carriage wholly within the European Community should be subject to European Community law. I believe that these amendments benefit businesses operating in the air sector as well as citizens, through the bureaucratic simplification of procedures and the resolution of the legal conflicts that usually occur in cases where Community regulations and bilateral agreements coexist.
in writing. - I realise that the Costa report deals with technical aspects of air services between the Union and Israel. Nevertheless, I voted against the report as a sign of my protest at the Israeli Government's outrageous actions in Gaza, even if there is no excuse for the rocket attacks on Israeli settlements orchestrated by Hamas militants and one can understand that Israel reacts.
The problem is that the recent invasion of Gaza was totally disproportionate and largely indiscriminate, with casualty rates one hundred times higher amongst innocent Palestinian men, women and children than amongst the Israeli army.
I am voting in favour of the report on the Agreement between the EC and Israel on certain aspects of air services. I agree with the rapporteur's proposal that the agreement be signed.
I believe that the amendments regarding the designation, the taxation of aviation fuel and the pricing clauses are appropriate with regard to the bilateral agreements currently in force. I hope that basing ourselves on mutual trust in the opposite party's systems will help the implementation of the agreement.
Mr President, I voted in favour of the report by Mr Costa on the agreement between the European Community and Israel on certain aspects of air services. I agree with the rapporteur that economic cooperation should be encouraged with the State of Israel for some services, such as air services, not only because of the mutual benefits, but also the positive external effects throughout the surrounding area. I myself am rapporteur for the report on developing a common aviation area with Israel, within the framework of the Commission's proposal on a global agreement on aviation with this important partner of the European Union in the Middle East and in the context of the European Neighbourhood Policy, and one of the main trading partners in the Euromed area.
Moreover, for a long time, Israel has been a member of the International Civil Aviation Organisation, has met its obligations and adopted policies that are in line with international legislation in this area, especially with regard to security and protection, but also environmental protection and the welfare of airline employees, all of which means that the aforementioned comprehensive agreement should be implemented at Community level, while paying close attention to the environmental repercussions of increasing traffic and to equality of access conditions.
I voted in favour of the additional protocol to the Agreement between the EC and South Africa, which is intended to take into account the accession of Romania and Bulgaria to the EU.
As a result of the accession of Romania and Bulgaria to the EU, the European Parliament will give its assent to the Council's draft decision concerning the conclusion of the additional protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union.
I think that it is particularly important that all the agreements signed by the EU with third countries include Romania, as an EU Member State. Romania is a member of the European family with full rights and must be included in all documents relating to the EU. Romania must enjoy all the rights and obligations of an EU Member State.
Mr President, ladies and gentlemen, I abstained from the vote on Mr Borrell Fontelles's report on the additional protocol to the Agreement between the EC and South Africa, to take account of the accession of Bulgaria and Romania to the EU. I find, in fact, that I do not entirely agree with the work carried out by my fellow Member.
Thank you, Mr President, a great deal of progress has been made since the Schengen Agreement was implemented. The treaty radically changed the lives of many European citizens by focusing on a new approach to border management.
The new phase, dedicated to integrated border management, started in 2002, which led to the creation of a common corpus of legislation, a common coordination mechanism, operational cooperation, common integrated risk assessment, trained staff and burden sharing between Member States in the run-up to a European Corps of Border Guards.
Now that this phase has been completed, it is time to look ahead so as to achieve truly integrated border management to meet the two objectives of enhancing security and facilitating travel for third country nationals. To that end, I am in favour of the proposals presented by the Commission to Parliament, many of which have already been addressed in my report on the Community Code on the rules governing the movement of persons across borders. In this case, it seems inevitable that we will continue along this path and give our favourable opinion on the creation of a system of entry/exit registration, facilitating border crossing for travellers and the introduction of an electronic system of travel authorisation.
Member States are still responsible for controlling their respective borders, but only a general agreement and a common policy will allow us to tackle the fundamental challenges of managing borders and migratory flows.
An area without internal borders cannot function without shared responsibility and solidarity in managing its external borders. The main reason for this should be borne in mind: the EU's external borders are crossed every year by more than 300 million travellers.
Truly integrated border management must work towards two basic objectives: enhancing security and facilitating the crossing of borders by those who are intending to enter legally and for legitimate reasons.
We cannot, however, continue to adopt separate new initiatives without a comprehensive master plan for the EU's border strategy. It is also important to evaluate existing systems so as to weigh up whether there is a real need for new instruments to be created, as well as their viability, reliability, interoperability and cost, and also whether the protection of individuals' fundamental rights is being given sufficient consideration.
I support Mrs Hennis-Plasschaert's report on the next steps in border management in the European Union.
Faced with the challenge of enhancing internal security at the same time as facilitating travel for third country nationals, the Commission has proposed three solutions: registration of entry and exit, essentially in order to deal with the phenomenon of people overstaying their visas; facilitation of border crossing for bona fide travellers; and the introduction of an electronic system of travel authorisation, following the example of the system that has been in place in the United States since January. On the latter point, I would emphasise the importance of the Commission's policy study analysing the effectiveness, impact and practical feasibility of a system of this type: we need to have access to an objective assessment of its usefulness and of its real, not just assumed, added value.
We must not forget that there are two preconditions before we can introduce this impressive tool: we need to speed up the implementation of SIS II in order to enable biometric checking of passports and visas, and we need to examine the impact of the system on the protection of personal data, to ensure that the measure is proportionate.
Such a rare event deserves to be highlighted. This own-initiative report on the future of the management of the EU's external borders is a reasonable one, and it is tinged with a degree of realism in that it proposes, as a first stage in re-examining border management in the EU, a critical, in-depth analysis of the operation and effectiveness of the existing systems and how they interact.
Without being gullible, we can be optimistic, and then perhaps we can have a debate.
Just as an example, to help us understand the state of mind of the authors of this text, here are two passages from it.
The first recognises that 'striking a balance between ensuring the free movement of a growing number of people across borders and ensuring greater security for Europe's citizens is a complex exercise...'. That much is true, but in another place we read that 'measures to enhance border security must go hand in hand with facilitation of passenger flows and the promotion of mobility in an increasingly globalised world'.
This level of schizophrenia is quite beyond us.
Right from the start, I, as shadow rapporteur for the Socialist Group in the European Parliament for this report, have had serious reservations about the usefulness and the effectiveness of the entry/exit system mentioned in the European Commission's communication. Implementing such a system, which is directly inspired by the 'US-VISIT' Programme, would mean making huge investments only to see very uncertain results obtained with regard to the fight against both illegal immigration and crime. This is what the US experiment shows, in any case.
Moreover, the planned measures, which are based on the massive collection of personal data, pose risks to the protection of privacy in my opinion. This view is shared by the European Data Protection Supervisor.
The adoption of a number of my amendments, which were aimed at highlighting doubts concerning the need and the proportionality of the system and at criticising the culture of suspicion that increasingly pervades decisions relating to external border management, have led me to endorse the report in plenary.
At a time when the global economy is plunged into crisis, there are, without doubt, other priorities for the European budget.
The own-initiative report on EU border management is important as it will act as a guide for the legislation which the EC will propose in 2009. As the PPE-DE rapporteur, I believe that the text must provide clearer support for preparing the next steps in integrated border management.
With regard to the EU entry/exit system, part of the data required to create this system was already collected by systems such as VIS, SIS and EURODAC. The Commission must manage the interconnection of these systems and expand their functionality in order to streamline costs.
The option for EU citizens to use automated gates as part of the Registered 'Bona Fide' Traveller Programme is welcome as it will help speed up traveller flows and prevent congestion. However, I have suggested changing the term 'bona fide traveller' to 'frequent traveller' to prevent the remaining travellers being considered as 'high-risk'.
Creating the Electronic System of Travel Authorisation is not justified financially. This is why I have suggested its replacement with the compulsory use of biometric passports by third country citizens not requiring a visa when entering the EU.
In order to achieve the EU's strategic objectives, the Commission should not start developing new tools from scratch until the existing ones are fully operational and reliable.
The security of external borders is an area which has not been looked into sufficiently, either by us in the European Parliament or by other Community institutions. I supported this report because I strongly believe that the importance of better identification of third country nationals lies not only in the fact that it will keep out people who should not be given entry, but rather it will facilitate access for those travelling legitimately.
Among the numerous necessary recommendations and observations made in this report, I would like to dwell in particular on how important it is to have a comprehensive master plan in place for border management. Even though, at the moment, other priorities are dictating institutional changes in the EU, it is becoming essential for us to integrate the numerous border programmes, either proposed or existing, in order to avoid unnecessary duplication and costs.
I also want to emphasise the importance of coordinating this potential plan with the experience and objectives of the Schengen area, which is the clearest example of the type of open area all of us want in Europe. We do not need temporary procedures, let alone a host of mutually incompatible mechanisms.
I voted in favour of this report because I feel that removing internal EU border controls is a major step in the process of European integration, but it also involves new problems which we need to take into account.
I welcome the Council's initiative in preparing legislation proposals for the 2009-2010 period on introducing an entry/exit system, a Registered Traveller Programme (RTP) and an Electronic System of Travel Authorisation (ESTA). Although I believe that these programmes must be implemented as soon as possible, and operate as efficiently as possible, they need to be prepared properly.
The correct operation of the entry/exit system will depend from both an equipment and operational perspective on the success of the systems VIS, SIS II and EURODAC. I believe that it is absolutely essential for a comprehensive master plan to be drafted which sets out the general framework for the EU's border strategy and ensures coordination and cooperation between the various systems and authorities with responsibilities in this area.
We must also take into consideration the experience in the US in this area. I agree with the author that a programme like US VISIT may work from a technical viewpoint and that the programme is not therefore, by definition, an obstacle preventing normal traveller flow.
A legal system that is vulnerable to fraud, hard to impose and frequently not put into practice is an invitation to infringement - when not simply to ignorance - of the law. Taking into account the available information, it must be believed that this is one of the difficulties of the different European legislation on immigration. It is well-known that the dissuasive effect of a law depends more on how likely it is to be applied than on the sanctions that it carries. These concerns imply recognition of the need for the European authorities to collaborate on applying existing legislation and also on seeking to adapt the legal framework to the reality described in various reports.
Finally, in the name of both solidarity and equitable justice, it must be stressed that there is a need for consideration to be given to the burden that managing external borders represents to the Member States in question.
I voted in favour of this report on the next steps in border management in the EU. I would, however, like to draw your attention to a number of important aspects that should be taken into account in future.
An area without internal borders will not work if there is no responsibility for managing those borders. Increasing border security, which should proceed in tandem with improving the free movement of people in an increasingly unified Europe, is an important element in this. However, the ultimate objective should be to strike a balance between ensuring the free movement of people and providing greater security for the citizens of Europe.
The key element should be an approach based on the goal of protecting privacy in such a way that the personal data of travellers are not abused and the travellers themselves have confidence in the authorities holding that data. The use of personal data is beneficial to public safety. However, let us remember that public confidence in the activities of the authorities must form the basis of any legislative activity in this area. To achieve this, personal data needs to be strictly protected and properly supervised.
Mr President, I intend to support Mrs Hennis-Plasschaert's report on the important issue of the next steps in border management in the European Union and similar experiences in third countries. I agree with the rapporteur that it is essential to evaluate and assess existing measures within the framework of border management before investing further resources and developing the systems that the Commission seems to prefer, namely an exit/entry system for all third country nationals, a registered traveller programme (RTP) also open to them and a framework for the development of local registered traveller schemes and automated border controls. These procedures have great potential but it needs to be stressed, and in this respect, I welcome the rapporteur's work, that absolute priority must be given to guaranteeing the protection of personal data and the development of technology that is minimally invasive from the point of view of people's confidentiality, not forgetting, finally, a thorough cost-benefit analysis.
Bearing in mind the importance of free movement as part of the European project, the purpose of the measures adopted over the years has been to ease controls at internal borders. However, these steps must be mirrored by measures which tighten controls at external borders.
In a situation where, for instance in 2006, up to 8 million illegal immigrants were registered in the EU, I consider that the Commission's initiative to introduce an entry/exit system, a Registered Traveller Programme and an Electronic System of Travel Authorisation during the 2012-2015 period is necessary. A European area without borders, turned from a wish into reality, can only operate if we assume joint responsibility and if we show solidarity in managing the external borders, a task in which Member States located at the EU's borders, including Romania, will play a major role.
However, we must not lose sight of the fact that there are already border protection systems available, such as EUROSUR and FRONTEX. It is therefore vital in terms of their functionality to assess to what extent the new initiative can supplement them, without creating the risk of duplication. Furthermore, our concern must be constantly focused on respecting a person's right to privacy, as well as on developing new, less invasive technologies.
I would like to say first and foremost that I completely disagree with one of the main conclusions of the report, which is that the removal of border controls on internal EU borders is one of the greatest successes of European integration. The removal of border controls is merely an inevitable consequence of the EU neoliberal project and its vital interest in the free movement of capital, goods and persons (in other words, workers). The EU should be chalking up successes first and foremost in the areas of peace and social policy, but unfortunately, of course, these are always far fewer in number.
The report also takes it for granted that in the area of administering the EU's external borders, we should copy the systems introduced in the USA. This is simply wide of the mark, bearing in mind the very real and strongly enforced 'iron curtain' between the US and Mexico. With regard to the external borders of the EU, I would also like to stress that the recent past in Europe has clearly shown that political and social problems cannot be solved through police or routine measures.
in writing. - (SV) In this explanation of vote, we Swedish Social Democrats in the European Parliament aim to explain why we chose to vote in favour of Mr Lehne's report on the cross-border transfer of the registered office of a company. We believe that this is an important complement to the Lehne report on the European private company statute.
We believe that the lack of a common set of regulations for the transfer of the registered office of a company creates problems for companies wanting to move across borders within the internal market, as they are currently forced to liquidate the company and thus wind the business up in order to be able to move their registered office. We also think it good that the European Parliament is proposing that the transfer of a registered office must not involve the circumventing of legal, social or tax conditions. We also welcome the fact that the European Parliament emphasises that the transfer of the registered office should be tax neutral.
However, we do not agree with all of the conclusions of the committee in connection with the discussions of the report. For example, we do not agree with the wording in recital G to the effect that the European Parliament cannot issue legislation that runs counter to the case law of the European Court of Justice. We would like to point out that it is the European Parliament, together with the Council, that makes the law, and it is then the job of the European Court of Justice to interpret that law, not the other way round. Furthermore, we would like to see the words 'the European Parliament emphasises the positive effects of tax competition on economic growth in the context of the Lisbon Strategy' deleted from the report.
Mr President, ladies and gentlemen, I voted against Mr Lehne's report on the cross-border transfer of the registered office of a company. In fact, I believe that company cross-border migration should not be regarded as one of the crucial elements in the completion of the internal market but, as is often the case, as a way of bypassing national laws on various subjects (not least taxation). I am therefore against this report because there is a real risk that the cross-border transfer of registered offices will circumvent the legal, social and fiscal requirements of the European Union.
Mr President, I supported Giusto Catani's report. In my opinion, we need to revise the Dublin regulation so that the decision of the country responsible for considering an asylum request takes account of the individual needs of the asylum applicant. We need to emphasise the integration of asylum seekers into their new environment and to ensure that they are given the opportunity to learn the language of the country they are staying in, as this will increase their chances of being assimilated into their new culture.
I voted in favour of this own-initiative report by the Italian Member of the Confederal Group of the European United Left - Nordic Green Left, Giusto Catania, on the future of the European Common Asylum System.
The text of this report focuses on the situation of asylum seekers, whose fate is really something of a lottery depending on the country in which they land, and whose detention conditions are, at times, only just about bearable. This is a situation that affects border countries in particular, but which needs to be taken into account at European level. The fundamental rights of asylum seekers are at stake, as is the ability of certain countries to cope with these migratory pressures. This is a joint responsibility.
This report has the merit of providing a clear account of the situation and of specifying the challenges to come for the European Union in the context of this debate.
Through this vote, I am joining the French socialists in denouncing a situation which is no longer acceptable and which Europe, as a democratic institution and human rights protector, must remedy.
in writing. - I am opposed to moves towards a common immigration and asylum policy in Europe. I believe that a harmonised asylum system will undermine the UK's sovereign right to decide for itself who should and should not be allowed to claim asylum in my country. Furthermore, I believe that a common asylum system will weaken the accountability of British ministers and parliamentarians to the citizens who elect them.
I accept that developed countries like my own have a humanitarian responsibility to people from third countries who have faced or would face persecution, torture or death if they were to return. However, I am worried that by taking away the UK's independent ability to monitor and regulate asylum entrants, we would potentially be exposing ourselves further to the threat of terrorist attacks.
I support Mr Catania's report on the future of the European Common Asylum System.
All political refugees have the right to enter the European Union and, once their status has been recognised, to reside on European territory. Unfortunately, this right is not currently applied uniformly by the Member States: recognition of this status may vary from one Member State to another from 0% to 90%.
If we are to establish a uniformly high level of protection throughout the EU, we must be able to introduce a number of elements quickly. These include establishing a single asylum application procedure and single standards for qualification as a refugee, introducing a legal and effective mechanism for solidarity between the Member States - some countries are flooded with applications, while others escape more lightly - improving reception conditions for applicants, particularly for minors, and reducing the use of detention, and creating a European Asylum Support Office.
This is what is at stake in the whole of the 'asylum legislative package', which we have just started to look into as we reach the end of this Parliamentary term.
The thinking behind Mr Catania's report is that applicants for international protection are necessarily bone fide, but in fact, everyone knows that asylum is often nothing but a pretext used by prospective economic immigrants to avoid being turned away. The Member States, for their part, are allegedly necessarily deaf to their distress, repressive and too slow to take decisions. Nobody points out, though, that it is the abuse of the procedure for illegitimate purposes that slows down the assessment of genuine asylum applications.
It is no doubt these beginnings that have given birth to some of the report's proposals, such as the suggestions that the country responsible for consideration of an asylum request should take account of the applicant's wishes, that this country should ultimately be determined by a European body, that applicants should have the same rights as long-term residents, that they should have freedom of movement within the territory of Europe, and so on.
We agree that there is a need for cooperation with those European countries that, due to their geographic location, are in the front line for migration flows and have difficulty dealing with them, but this absolutely must not result in a European policy that tells the States whom they must welcome into their territory, based on the whims of the asylum applicants and a supranational administration.
in writing. - We are in agreement with the main thrust of the compromise report and are therefore voting for it. Having said that, however, we do not agree with certain clauses, such as those dealing with detention. I feel that they do not fully reflect and precisely interpret the complex and difficult situation of small Member States like Malta.
Malta is facing a disproportionate flow of illegal immigrants compared to its geographical limitations (121 sq. miles), small population (400 000 people) and other limited resources (administrative, financial, etc.), which should be taken into consideration when regulating, debating or legislating on this subject.
In reality, there is only one objective behind this desire to create a common European asylum system, namely to give the Member States of the European Union the legal option of receiving as many potential immigrants as possible, more easily and without restrictions, which were deemed to be useless and contrary to human rights.
Europe has thus reaffirmed its position as a host for all migrant populations, and considerable emphasis has been placed on full respect for the principle of non-refoulement and on the duty to render assistance as enshrined in the United Nations Convention on the Law of the Sea.
Hence - and this is indeed understandable for these pro-immigration types - the simple fact that each Member State still has sovereignty and its own procedures in asylum law inevitably leads to disparities in the acceptance of asylum applications and is thus a barrier to the general acceptance of asylum applicants.
Faced with almost 26 million internally displaced persons and more than 12 million refugees in the world, what we need to do is not find more reception solutions, because it will never be enough to deal with the exponential growth in demand, but rather allow and encourage these people to stay in their own countries, to find work there and to base their families there.
The report by the Communist Member, Mr Catania, recommends the establishment of a European pro-immigration policy.
Essentially, under the pretext of defending human rights, he wants to turn Europe into an open community that is prepared to take in all the misery in the world.
To this end, he proposes a top-down harmonisation of asylum law, the principle of non-refoulement, the avoidance of detention, and even the extension to refugees of the Directive on the status of third country nationals who are long-term residents.
Mr Catania is pretending to have forgotten that most of the illegal immigrants arriving in Europe - 75 000 of them in 2008 on the Mediterranean coast alone - are not political refugees but economic refugees, fleeing poverty in their countries.
This abuse of the right to asylum, contrary to the Geneva Convention, is not mentioned at any point in the report, and with good reason: it is convenient to make the 'white man' feel guilty by reminding him that he was a terrible colonialist and that he now needs to pay for that in every sense of the word. Legends die hard.
By trying to transform asylum law into a normal branch of immigration, Mr Catania is paving the way for a variety of abuses and is turning illegal immigrants into scapegoats.
I welcome the fact that the Commission has proposed a regulation updating EU asylum law since, given current circumstances, this is urgently needed. The number of refugees is constantly rising, and the current regulations and directives governing asylum are no longer coping with the situation. I therefore believe it to be essential that the Commission's reforms are implemented as soon as possible, and I would categorise the following points in those reforms to be of particular importance.
There must be a common asylum system, and one that leads to 'uniform and reasonable time limits'.
The rights of refugees must be bolstered - because of their status as particularly 'in need of protection', refugees cannot, as a matter of principle, be taken into custody.
There must be uniform border controls so that people who have a right to international protection can get access more easily.
The Dublin system currently in force, under which the wishes of asylum seekers, for example, their choice of a European country, cannot be taken into consideration, must be revised to the effect that people who are recognised as being in special need of protection are also able to live in another EU country.
The individual Member States must always retain the ability to decide independently who and how many people they accept, and why they do so.
I support the Commission's proposal and the own-initiative report, but I would point out, once again, that, on this issue, rapid and uniform implementation is crucial.
in writing. - (NL) Mr President, I voted against the proposal by Mr Catania today on the future of the European Common Asylum System. My party, the Dutch Socialist Party, does not believe that harmonising asylum policy and dressing up an agency to govern this in future would lead to a more even distribution of the number of asylum applications among the various Member States. Asylum applications are determined more by the presence of family members and acquaintances in certain Member States, which attracts new asylum seekers.
I also take the view that harmonisation would lead to lower-quality asylum policy in countries where this policy is relatively well regulated at present, as Member States would use this standardisation to seek out the lowest possible level. Such a race to the bottom is undesirable and, ultimately, would only hit asylum seekers. As much as I appreciate Mr Catania's efforts, I cannot support his conclusions on this.
in writing. - (DE) While cooperation on asylum issues, given the massive streams of refugees, is important, the good sense of the proposed European asylum agency is dubious. Further upgrading can be arranged without the need for such an agency, while some of the measures envisaged fall within the competence of other organisations such as Frontex. It is absolutely not acceptable for this new agency to produce risk analyses that the Member States are then compelled to use, which is to say it would be prescribed which asylum seekers the Member States must accept. This is a profound intrusion on the sovereignty of the Member States, and the only response is to reject it.
Even though, in some cases, the reasons that make someone decide to emigrate may be similar to those which drive asylum seekers, the two systems must be sufficiently distinct, whether in legal terms or in terms of administrative procedures.
With this important proviso, a point that must be considered is the fact that, because borders within the Schengen Area are effectively open, decisions taken within one Member State may have implications for another. At the same time, the idea of Europe could be understood as a whole in the eyes of an asylum seeker who views the 'European Union' as an area that is homogenous and, in their understanding, the antithesis of the danger that they are fleeing. Finally, it will be difficult for an asylum seeker fleeing from a real threat to his or her life to choose their point of entry to Europe, or to be able to carry out the administrative processes that are necessary and required for a candidate for immigration. All these considerations make coordination and collaboration between Member States necessary, without the above meaning that asylum should become an alternative means of gaining entry to immigration, or, even less so, a means of getting round the illegality of certain migratory flows.
Mr President, I cannot agree with many of the points in Mr Catania's report on the future of the European Common Asylum System and, for that reason, I must vote against it. While I agree with Mr Catania on the fact that the institution of asylum is an essential part of democracy and protection of human rights, in order to ensure that it remains, so it is absolutely necessary to avoid any kind of possible abuse.
To that end, rather than a common asylum system in Europe and rather than building a 'Europe of asylum', to use the words of the European Pact on Asylum and Immigration, adopted by the European Council last October, it would be more desirable to build a 'Europe of rights', which is to say, a Europe that combats the causes behind the increase in the number of refugees as pointed out by the rapporteur, which adopts a stronger international role to resolve conflicts in certain countries, which exerts pressure more decisively so that respect for dignity, human life and fundamental freedoms is guaranteed, wherever that is not yet the case. Combating the effects of these serious violations of rights does not resolve and will never be able to effectively resolve the underlying problem, for which other instruments should be used.
In recent years, the number of refugees in the EU has grown to 12 million, in addition to which there are 26 million internally displaced people.
A common European asylum policy is necessary, as the asylum policies of the 27 EU Member States are too different - which, in practice, means playing with people's futures, and that is preposterous. During the first phase (1999-2005), the EU attempted to harmonise the approach of Member States' policies on the basis of common minimum standards. The second phase has been working on a common asylum procedure and a uniform status for those granted asylum or subsidiary protection.
The report we shall be adopting today welcomes the establishment of a European asylum agency but regrets the slow progress on implementing the second phase; for which, of course, the non-entry into force of the Treaty of Lisbon is to blame. I support the call for the improvement of the existing legislation with regard to both the Asylum Procedures Directive, the Directive determining the conditions for reception, and the Directive that grants or withdraws refugee status.
The report has my support, as it is important that a standard of protection be introduced for refugees and that all Member States show solidarity in shouldering their responsibility and cooperating purposefully.
Mr President, I voted in favour of Mrs Stauner's report on the Commission action plan towards an integrated internal control framework of the Union's budget. The principles of sound financial management and budgetary transparency are fundamental, not only in order to obtain a positive statement of assurance from the European Court of Auditors, by means of simplifying legislation on controls and the resultant potential reduction in associated costs, but also, in the medium term, in order to monitor more effectively the use of the resources of the citizens of the European Union and, as a result, to enhance the legitimacy of EU action. For this reason, I believe it is fundamental to begin cooperation with the Member States and with independent audit institutions, as, moreover, already pointed out by the rapporteur.
Courts are dealing with international and cross-border evidence law on an increasingly frequent basis. Such cases may relate to Austrians who have accidents in Germany, defective goods or services procured from another Member State, witnesses who live at the other end of the EU or defendants who move abroad. The right to legal redress absolutely must not cease because evidence is located outside the Member State in which the court in question is located. Those on the ground tell us that, just as in the past, there are unsolved questions in connection with the cross-border taking of evidence in civil and commercial matters. Since these matters do still require solving, I have voted in favour of this report.
Mr President, I voted in favour of Mr Medina Ortega's report on cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters. It is clear that, in order to promote efficiency and hence avoid any unnecessary waste of time and money, direct contacts between courts and full cooperation between them should be promoted. Moreover, more use should be made of information technology, in particular, secure e-mail communications and video conferencing, since they are, at the same time, more effective in terms of results and more cost-effective. Lastly, I agree with the rapporteur when he welcomes what is being done in this respect in the context of the e-Justice programme.
Mr President, I voted in favour of Mr Doorn's report on implementation of Directive 2006/43/EC on statutory audits of annual accounts and consolidated accounts. I completely agree that it is necessary to urge the Commission to promote national quality assurance structures, in close collaboration with the Member States, which ensure independent and external quality assurance for accountancy firms. Moreover, I feel that it is right and necessary to monitor and report on how far the goals of the Directive have been met, or are expected to be met.
in writing. - British Conservative MEPs are in favour of equality of treatment and access for men and women in all aspects of society, including the performing arts. We have supported this report today on that basis.
However, we wish to record that we disagree with the concept of quotas as implied, for example, in paragraph 12 of the report.
Thank you, Mr President, I voted in favour of the report. A few days after International Women's Day, here we are again in this Chamber discussing social inequality between the two sexes. Even the world of performing arts, as clearly highlighted by the Commission, is not spared these problems.
Throughout the performing arts sector, women are still struggling to achieve a fully developed role, rarely reach positions of senior responsibility in the major cultural institutions, and are often paid less than their male colleagues. In particular, the untypical hours that typify working in the arts make it difficult to reconcile the female roles of worker, wife and mother, often forcing women to choose between career and family.
I would like to conclude, then, by stressing the need to guarantee an equal gender mix in the decision-making and consultative bodies involved in recruitment, promotion, rewards and funding, as well as in the other branches in the sector, in order to introduce statistical monitoring to produce comparative analyses of the working situation faced by women in the various countries of the Union
I voted in favour of the report on equality of treatment and access for men and women in the performing arts because inequalities in career prospects and opportunities between women and men in the performing arts are very much present and persistent. There is also an absolute need to put into practice the democratic notion that 'equal work must be matched by equal pay', which, in the arts as in many other sectors, is still not the case.
in writing. - Performing art has flourished for thousands of years and in every society on Earth. It is therefore questionable as to why the EU feels the need to impose its will on what is otherwise a sector that flourishes precisely because it is largely free of interference from Brussels.
I do not think it is my place as an MEP to tell those involved in the performing arts how they should regulate their own affairs. In fact, I think it is my job to ensure that performing artists and organisations that facilitate performing arts are as free as possible from well-meaning, but misplaced and naïve, initiatives like this one.
I am all in favour of the equal treatment of men and women in the eyes of the law. However, I believe that political pressure should never be allowed to interfere with artistic decisions. We stood firm in this House with regard to the reaction provoked by depictions of the Prophet Mohammed in Danish newspapers. My fear is that by eroding artistic freedoms, even slightly, we are also eroding the values of free speech and expression.
We voted in favour of this report because it underlines the scale and persistence of the inequalities between men and women in the performing arts and their impact on society as a whole. It also emphasises the absolute necessity of promoting and encouraging women's access to all the artistic professions in which they are in the minority.
As is stressed in the report, the percentage of women employed in artistic professions and in the official culture industry is very small. Women are also under-represented in positions of responsibility in cultural institutions and in the academies and universities where some arts are studied.
That is why we agree with many of the proposals presented here, emphasising the need for promotion of women's access to all the artistic professions and other professional activities related to performance in which they are in the minority. Member States also should be encouraged to remove any impediments to women's access to management positions in cultural institutions, as well as in academies and universities.
We also emphasise that discrimination towards women is problematic for the development of the cultural sector because it deprives the sector of talent and ability. We also recognise that talent needs contact with the public in order to be given recognition.
in writing. - (SV) It goes without saying that we in the June List stand for equal treatment, equal pay for equal work and the fundamental principle of the equality of men and women. We have therefore voted in favour of this report.
However, this is a 'yes' vote with a clear proviso. We are opposed to the European Parliament attempting to determine how the individual Member States should, for example, structure their national childcare or apply a quota system.
The present report is a typical example of the meddlesomeness and zeal for regulation that characterise the European Parliament. Instead of acting as a forum for the pressing challenges that require cross-border cooperation, it is continually interfering in issues that are, and should remain, national matters.
in writing. - This report highlights the persistent inequalities in career prospects and opportunities between women and men in the performing arts sector. I support this report which urges Member States to take specific measures to encourage and promote women to further their careers where they are under represented.
in writing. - I believe that gender inequality should be phased out of our lives. In today's civilised world, the disparity between men and women, and majorities and minorities, must be done away with. The European Parliament must observe its past legislation and uphold the values of universal solidarity. There must be a gender mix in the decision-making process for the performing arts and various other areas. In order to find true talent, the most capable performers and deserving applicants, women must be given equal status with men in the same fields. Where men are favoured over women, or vice versa, there must be serious corrections and viable protection to end this inconsistency. Depriving a group on the basis of sex or any other characteristic will not be tolerated by the EU, and it is our duty to ensure this applies across the field of the performing arts (and others areas as well). For this reason, it is my duty and that of the PPE-DE Party to give a vote of confidence to any legislation that supports equality, corrects wrongdoings, and better preserves cohesion between members of the opposite sex.
I voted for this report and Mrs Gibault and I cooperated very well. We must not forget that women in the performing arts in general are still under-represented, and specifically in management positions in this area. We must not forget either that we are talking about a sensitive area with a large multiplier effect, conveying a powerful message to its audience and society. We do not have sufficient nurseries and crèches. There is also the fact that working hours in the performing arts are long and non-standard. If these aspects are improved, the objective proposed in the report of having a representation level of 30% in the arts can be achieved.
Mr President, I voted in favour of Mrs Gibault's report on equality of treatment and access for men and women in the performing arts. I agree with the aims of Mrs Gibault's report: to recognise the way in which identities are constructed socially and culturally in the performing arts and to propose specific solutions which could correct the imbalances associated with existing unequal situations. All available skills sources should be used for the good health of the sector as well as for the personal development of men and women. Lastly, I feel that it is imperative to find solutions very quickly for opening crèches in cultural undertakings with hours adapted to rehearsal and performance times.
Mr President, I support Mr Schwab's report on CO2 emissions and improving road safety. It is essential that the efforts to reduce CO2 emissions do not undermine other equally important aspects of car design, and do not negatively affect road safety. I believe that stimulating and investing in the development of an innovative European motor industry will effectively enable us to protect jobs in this sector, which has been worst hit by the financial crisis.
Now there are new technologies to fundamentally improve transport safety (e.g. electronic stability control systems) or to reduce the amount of CO2 emissions (e.g. low rolling resistance tyres), if such technologies are fitted as standard in new motor vehicles.
in writing. - MEP Schwab has proposed a report which aims to increase car safety through the introduction of increased safety measures requirements for car manufacturers. All new vehicles manufactured in the Union will be subject to compliance with the technical requirements and measures which will reduce their environmental impact, decrease associated noise pollution and increase their road safety. The regulation combines advances in European manufacturing and technology and increased levels of safety protection that the European consumer can expect. These innovations will help to reduce CO2 emissions, fuel consumption and noise pollution.
I am delighted to support this report which will benefit us all.
I have voted in favour of this report, as consumers need and want safer and more environmentally-friendly vehicles. As for car safety, I particularly welcome the mandatory fitting of ESP (electronic stability systems) in passenger cars from as early as those built in 2011.
As far as tyres are concerned, I believe the efforts to reduce CO2 emissions through the use of better tyres with less rolling resistance, as well as the introduction of electronic tyre pressure monitoring systems, to be worthwhile. The reduction of CO2 emissions must not, however, be at the expense of the safety of the tyres, which is to say, their wet grip.
I am also pleased that existing stocks will not - as originally planned - have to be taken off the market within 12 months, but instead only 30 months after the introduction of a new standard. This avoids the need for tyre stocks to be destroyed, which would cause additional damage to the environment. Furthermore, we are allowing our supply businesses, hard hit, as they have been, by the economic crisis, a sufficient transitional period to get to grips with the high level of requirements made of them.
Any citizen on the planet who is aware of the magnitude assumed by global warming can act to halt the progress of this process endangering Earth. In the case of drivers and the vehicles which they drive, these efforts are set out in the report voted on today.
'Green driving' means reducing fuel consumption. The EU is advocating a possible reduction in these costs of EUR 20 billion by 2010. It is also advocating a possible reduction in CO2 emissions of 50 million tonnes. It goes without saying that the effects of these measures will only be evident in the long term. However, it is helpful that their implementation is coming into force one year ahead of the Commission's proposal.
in writing. - I support this regulation which will make cars and roads safer by bringing in new technologies. These include tyre pressure monitoring systems, wet grip requirements and lane departure warning systems. This report reduces CO2 emissions through new standards which tyres must reach, which will improve fuel efficiency and cut fuel bills.
Mr President, I voted in favour of Mr Schwab's report on type-approval requirements for the general safety of motor vehicles. The aim of the report, which is excellent, is to ensure the proper functioning of the internal market while, at the same time, providing for a higher level of safety and environmental protection. These type-approval requirements have been harmonised at Community level in order to avoid differing systems from one Member State to another, and to ensure a high level of road safety and environmental protection throughout the Community. I therefore fully agree with Mr Schwab, since the proposed Regulation aims to significantly simplify the type-approval legislation in the field of motor vehicle safety and tyres with one Council and Parliament Regulation.
in writing. - (SV) The original IPPC Directive, along with the other six directives, has not been fully implemented in the EU Member States and therefore, these directives do not fulfil their purpose. It was therefore decided to recast these directives and we have voted on them in Parliament today. We Swedish Social Democrats are in favour of a recast and we can see that it contains certain improvements on the current rules. However, we chose to vote against the directive in the final vote, as we believe that some of the amendments that were voted through will make the directive considerably less good than the Commission's original proposal. For example, we were unable to accept additional exemptions for large combustion plants.
Another reason why we felt compelled to vote 'no' is the fact that we are missing an opportunity with this directive to seriously reduce the emissions of greenhouse gases. By voting down the amendments that our delegation was involved in tabling, advocating limit values for carbon dioxide emissions for new large electricity generation plants, this House has shown that it does not take the work of reducing emissions of greenhouse gases seriously. We cannot support such a proposal.
in writing. - We strongly support the original IPPC Directive. Industrial activities covered by existing Directives emit 55% of the EU's CO2 emissions, 83% of SO2 and 34% of NOx. Under the current directive, permits are issued by the Environment Protection Agency which require industrial plants to apply 'Best Available Techniques'.
During the vote this morning, there were a number of problematic amendments regarding the new IPPC proposal.
1. Minimum Requirements. Ireland is against the minimum requirements amendment, as this will penalise Irish industry and the work recently undertaken to achieve the status of the current directive. Resources would be better spent enforcing the directive in those Member States which are non compliant.
2. Poultry and Manure and Slurry. There were a number of amendments seeking to bring more poultry and manure spreading within the scope. I have voted against this amendment to avoid double regulation, as the Nitrates Directive suffices on manure and slurry. On poultry, the IPPC already controls 40 000 poultry places. An amendment would reduce the threshold values from 40 000 to 30 000 for laying hens, 24 000 for ducks and 11 500 for turkeys. There is nothing stated in the impact assessment about how these numbers came about and on what scientific basis they were established.
2. Instalments. I also voted in favour of flexibility for instalments
in writing. - (DA) The Danish Liberal Party's MEPs, Anne E. Jensen, Karin Riis-Jørgensen and Niels Busk, have voted in favour of Amendment 96, proposed by the Group of the Alliance of Liberals and Democrats for Europe, to delete Article 16, paragraph 4, because the spreading of livestock manure is contrary to the objective of IPPC, which is to combat emissions from large industrial installations. Moreover, this matter is already included under the Water Framework Directive (2000/60/EC) and the Nitrate Directive (91/676/EEC).
in writing. - The initial provisions of this report would have left National Health Service hospitals in my region of north-east England and elsewhere in the UK facing massively increased costs for their heating boilers.
NHS hospitals need to have a significant amount of spare boiler capacity to cope with emergencies and in case there are technical failures. The directive would have assessed the hospitals' boilers on the basis of their potential emissions, rather than their actual emissions - thus causing them to incur substantial costs to obtain a permit.
I supported the tabling of amendments to exempt part-time stand-by boilers from the scope of the directive.
Notwithstanding these concerns, we must act in concert to address the common threat of climate change and environmental pollution.
This proposal for a directive seeks to revise and bring together, in a single text, seven separate directives on industrial emissions.
The Commission's proposal states that it provides for an integrated approach with the aim of ensuring that environmental aspects are taken into account, in the most comprehensive and balanced way possible, when permits are issued for installations. The aim is to impose effective limits on emissions through the employment of best available techniques (BATs), which must be applied more consistently than to date.
As the report states, this legislative process could have implications for 52 000 industrial plants in Europe. That is why we support some proposed derogations for micro, small and medium-sized enterprises, which should not be subject to the same obligations as large industrial units. However, we support greater intervention in industrial units that have incinerators and co-incinerators and more inspection than is being proposed by the European Commission.
The amended text attaches some value to public consultation and the role of environmental NGOs, takes into account the interests of micro-enterprises and SMEs and reclaims some decision-making power from the European Commission. For these reasons, in the end, we voted for the proposal, in the hope that in Portugal, there will be more government intervention in supporting and monitoring air quality.
Mr President, ladies and gentlemen, I voted against Mr Krahmer's report on industrial emissions. I do not agree that competent local authorities should have to lay down measures to limit emissions for individual installations, and hence attain an emission level which, on average, meets the requirements laid down in the BAT reference documents, with some leeway so that proper account can be taken of local circumstances. This task should be wholly assigned to a Community authority, not a local or national one. The specific characteristics of a region must not be a discriminating factor in this field, since different minimum thresholds result in extremely variable costs and returns, which then inevitably affect the true competitiveness of businesses.
The recently adopted climate and energy package demands decisive action on our part to meet its targets.
Previous efforts by the EU to reduce industrial emissions have been hampered by lack of cohesion and coordination, and by high levels of disparity. I therefore warmly support the Commission's initiative and the rapporteur's suggestion. Replacing numerous directives on industrial emissions with a single, coherent act is definitely a step in the right direction. I am also prepared to support any initiatives aimed at cutting red tape, increasing the flexibility of regulations regarding the inspection of installations and increasing transparency. I fully support the rapporteur's proposal to increase the role of the European Parliament in working on future regulatory changes.
The proposal for a directive by the European Commission on industrial emissions and the amendments by the European Parliament reveal, once again, that the real objective of the 'green economy' is not to protect the environment, but to safeguard the profits of capital. The pronouncements by the European Commission about limiting emissions of greenhouse gases are misleading and disorientating.
This directive concerns more than 52 000 industrial plants which account for a large proportion of emissions in the Member States of the EU and are even jointly responsible for the failure to achieve the targets set by the European Commission itself for reducing atmospheric pollution.
The most important amendments by the European Parliament considerably limit the scope of the directive and introduce elements of ambiguity and uncertainty which always operate for the benefit of the plutocracy and strengthen the unaccountability of capital. At the same time, industrialists themselves are reduced to a decisive factor in defining emission levels, which will be set in accordance with their needs and priorities, in other words, on the basis of the profit motive.
The impasse in environmental protection is being included in the anti-monopoly, anti-imperialist fight by the workers against the economic sovereignty of the monopolies and their political power and against the EU and the parties which support the European one-way street.
in writing. - The Commission's proposal on a Statute for a European private company allows an opportunity for non-serious companies to circumvent the rules on worker participation. If the private European company has its registered office in a Member State with low or no workers' participation and performs its activities in another Member State with high participation, the company can circumvent the rules. The Socialist Group in the Parliament has however, together with the ETUC, reached a compromise which improves the Commission's proposal substantially. The compromise now states that when the companies have a certain quota of their employees in another Member State with higher worker participation compared to the Member State where the company has its headquarters, the more favourable rules for worker participation will apply. Although the compromise is far better than the original proposal, we have not succeeded fully. The levels to trigger worker participation are still high compared to the rules in some Member States and there are also problems with the definition of what is regarded as being a higher level of worker participation. We - the Danish and the Swedish delegations in the Socialist Group - have therefore decided to abstain our votes in the final vote.
This afternoon, we voted on the Statute for a European private company. In the end, I voted against the proposal, for the following reasons. Firstly, I take the view that this proposal increases the legal uncertainty in the European Union. The relationship between the national private company and the European private company, between the applicable national law and the text of the regulation, is not made sufficiently clear. How is circumvention of useful national legislation to be prevented? How does the proposal accord with consumer protection?
No satisfactory answers are provided to such questions. We also voted on another report by Mr Lehne today, in which he makes recommendations for improving the cross-border transfer of company registered offices. I actually think this a much better idea than the European private company. If the Commission were to endeavour to facilitate the cross-border transfer of company registered offices, reducing red tape, the whole proposal for the European private company would be redundant.
The significant differences between the legal systems of Member States often force companies that want to begin operating abroad into very costly processes. This is particularly true for SMEs, which have smaller structures.
With the creation of this statute, another step is taken towards the lifting of these obstacles, especially in a sector that is fundamental to the European economy.
The creation of the 'European private company' allows SMEs to establish their subsidiaries using the same statute, regardless of where they have their head office. They will be able to do business just as easily abroad as in their own country.
The time and money saved by SMEs through this measure, resulting from the Small Business Act, point out a clear course for future European business policy.
For these reasons, Members representing the Portuguese Social Democratic Party are supporting the report.
in writing. - Mr Lehne has proposed an own-initiative report proposing a Council Regulation that aims to make it easier for small and medium-sized enterprises (SMEs) to facilitate cross-border transfers within the Community of the registered office of a company formed in a Member State of the Community. The aim is laudable. However, we must be cautious that this facility is not abused to undermine national company law while ensuring that the Statute (Societas Privata Europea) represents a viable alternative for businesses.
There are many proposals among the numerous amendments which remain highly contentious, including references to minimum capital, checks on registration, references to national law, cross-border components and employee participation. Certain amendments proposed by the ECON committee have called for uniformity in certain areas by 2010, including tax, effectively restricting the application of national law.
While accepting in principle the proposal of a European company operating according to the same principles EU-wide, the scope of this proposal should not extend to restricting national taxation decisions, which remain firmly the preserve of individual Member States.
in writing. - (SV) I voted against in the final vote with regard to the Statute for a European private company (SPE). The basic idea of introducing a common European company form for private companies is a very good one. It is a reform that is definitely needed.
The Commission's proposal is very poor. The boundary between when national law is to be applied as opposed to the statute for a European private company is very unclear. A large proportion of companies' rules and regulations are to be dealt with in their articles of association. Even if this may be a positive step for some companies, some issues are such that they must be clearly specified in the statute: for example, the boundary between the competence of the company as an entity and protection of minority shareholders. Moreover, the degree of employee representation within management is poor.
The SPE statute has been significantly improved during the Council's ongoing negotiations, and I am still hoping that the final result will be good. However, it is not that proposal that we are to adopt a position on today. It is the Commission's proposal, as amended by Mr Lehne, and that makes my decision quite simple: the lack of clarity and the problems contained in this proposal overshadow the positive aspects of the reform, and there is an imminent risk of us having a statute that will run counter to its purpose. Furthermore, in view of the positive progress that the Council has already made, support for this report would throw a spanner in the works with regard to the Council's work.
It is not the Council's proposal that we are voting on, it is essentially the Commission's proposal. I have therefore chosen to vote against it.
in writing. - This initiative creates a new European legal form intended to enhance the competitiveness of SMEs by facilitating their establishment and operation in the Single Market. I support the report which will lead to greater protection for workers and the information they are provided with by their company.
The German Social Democratic (SPD) delegation has voted in favour of the option of establishing a European private company. We would like to issue the following explanation, however.
Worker participation is a cornerstone of a democratic and social Europe. For that reason, the right to information, consultation and worker participation, without restrictions, must take the same form as in the existing rules on the European company (Societas Europae - SE) and the European cooperative society (Societas Cooperativa Europaea - SCE).
The version of a European private company now agreed represents an improvement on the Commission's proposal in this regard - which is the reason we have voted in favour - but fails the objective of adapting to the existing rules. The risk of circumventing workers' rights to participation has not been completely averted.
The process is not yet over. We call upon the Council of Ministers to improve the proposal in the following ways:
the addition of clear references to the Directive on a European company (SE), in particular, to its standard rules in respect of the election of members to the administrative or supervisory board,
the simplification of the impracticable provision of Article 34; the significant lowering of the thresholds,
the stipulation that a European private company really is active across borders.
We call on the Commission to finally get the 14th Directive on the cross-border transfer of the registered office of a limited company moving, as the rights of worker participation in the cross-border transfer of registered offices can only sensibly be ensured by a Europe-wide directive on worker participation.
Mr President, ladies and gentlemen, I voted in favour of Mr Lehne's proposal for a Council regulation on the Statute for a European private company. I support the work he has done to lay down autonomous rules on points that are crucial for the 'daily life' of the SPE, such as minimum capital, employee participation and checks on registration. Lastly, as far as references to national laws are concerned, I believe that the aim of the regulation on SPEs, namely to create a uniform form of undertaking throughout the Community, is thoroughly welcome and worthwhile.
At a time of a raging economic crisis, developing the SME sector is a highly desirable thing. We must strive to raise the administrative and legal barriers that are preventing anyone who wants to from starting up in business. Procedural requirements, red tape and high costs of registration should not get in the way of people who want to develop their business idea. New firms mean new workplaces, and hence economic recovery.
The European Union consists of 27 Member States with different legal systems and different systems for setting up companies. Creating an EU-wide form of business establishment - the European private company - will definitely make life easier for anybody who wants to start up in business, and will help to make the principle of the free movement of capital more effective.
Uniform requirements on establishing and carrying on an activity, a low share capital requirement and simplified registration methods will definitely make the European private company a success. It will provide an attractive alternative to national regulations. It will be fast, cheap and free of unnecessary formalities, but ensure a proper degree of legal certainty.
in writing. - (SV) This report calls for yet more financial resources for area after area within the EU, while in the Member States, savings need to be made in areas such as healthcare, schools and social care.
Furthermore, several areas indicated in the report, such as the financial crisis, climate change and energy policy, are associated with huge costs that are completely out of proportion to the EU's budget. These are matters that need to be dealt with in the individual Member States under their domestic political processes, which will result in a democratic basis for the sacrifices that need to be made.
We have therefore chosen to vote against this report on the Commission's budget for 2010.
Faced with the worsening economic and social situation in various Member States, to date the EU has not taken any effective initiative that has not been aimed at protecting financial capital.
We urgently need to adopt immediate Community measures which will help to effectively respond to the needs of workers, the productive sector, and micro, small and medium-sized enterprises, by mobilising the necessary financial resources.
However, the EU has debated and adopted a budget for 2009 as if nothing were happening - a Community budget which, in relative terms, is the lowest since Portugal's accession to the EEC - once again showing its class nature.
Faced with evidence of the depth of the capitalist crisis (in its policies), the EP has failed to conceal the true situation. The resolution now adopted therefore timidly says that the Community budget for 2010 must be closer to the limits set out in the Multiannual Financial Framework 2007-2013 - which, in addition to being clearly inadequate, is not even observed - and also recognises that the category of expenditure is 'insufficient'.
As we are 'once bitten, twice shy', we hope that this proclaimed concern and intent are not merely short-lived wishes, bearing in mind the forthcoming European Parliament elections, and that this is not, as always, simply a case of good intentions.
in writing. - (IT) Mr President, ladies and gentlemen, having carefully read Mr Surján's work on the Guidelines for the Budget 2010 procedure, I decided to vote against the report. I do not believe that the European Parliament's credibility comes from promotion or from establishing links to budget items. In this way, the real motivations prompting the European institutions to act are lost sight of. Moreover, while I agree with the principle of maximum transparency, I believe that the funds to be allocated to the various sectors should be shared out without any discrimination in terms of efficiency or results. Sectors that have performed poorly must also be subsidised. In fact, perhaps they are the ones that are most in need of Community institutional support.
in writing. - (SV) At a time when cuts are being made in healthcare, schools and social care within the public sector, savings should also be made within the EU institutions. We believe that the budget should most definitely be cut for the Committee of the Regions and the European Economic and Social Committee. The EU's taxpayers would not notice any difference if a strict savings plan were to be imposed on these two institutions.
We are also opposed to the increase in staffing levels in the political groups in the European Parliament. This is not a necessary cost given the current situation.
Opening a museum of European history, as the Bureau of the European Parliament has decided to do, is also a bad idea. Experience shows that such a museum will be designed as propaganda for an increasingly federal EU.
We have therefore chosen to vote against this report concerning, among other things, the European Parliament's budget for 2010.
We welcome the fact that linguistic issues are now regarded by the EP as a 'fundamental principle' in its priorities for the Community budget for 2010:
'Cannot stress enough the fundamental principle that all Members should be equally provided with full and quality services allowing them to work and express themselves and to receive documents in their native language ...';
'Considers that 2010 should be a year when the utmost effort must be made so that Members of all nationalities and languages are treated equally in terms of their possibility to carry out their duties and all political activity incumbent upon them in their own language if they so choose';
'stresses, ..., the principle of democratic legitimacy through all its composite Members and their right to full multilingualism; therefore considers that this budget can and should be used to work towards this goal ...'
However, we cannot forget that the proposals presented on the budget by the MEPs from the Portuguese Communist Party - which called for all the official languages of the EU to be available at meetings (both those held within the Community institutions and external meetings held as part of Parliament's work) - have successively been rejected over the years.
in writing. - (IT) Mr President, ladies and gentlemen, I do not endorse Mr Maňka's report on the guidelines for the 2010 budget procedure, and I therefore voted against it. In point 5 of the motion for a resolution, in fact, mention is made of a complete adaptation in view of Croatia's accession to the European Union. However, as is written in the resolution, in situations such as these, with 27 Member States and one potential entrant, it should be the newest arrival that adapts, not the rest of the countries. Furthermore, I do not feel able to support the extension for a second year of the pilot programme on enhanced cooperation between the EU's Bureau and the Committee on Budgets, since I do not consider it worthwhile or effective.
in writing. - This report addresses significant weaknesses in the current regulatory framework. In particular, I have been concerned about the lack of accountability of EU-based companies trading in the UK which are able to advertise in the UK, but do not need to apply for a licence. Indeed, the UK vice tax has only encouraged this worrying pattern of companies establishing themselves overseas and thus avoiding the need to apply for a UK licence. I therefore welcome this report, which should go some way to tackling this problem.
in writing. - Consumer protection is of paramount importance to all Member States. It is also an area in which Member States can cooperate to ensure protection for consumers availing of cross-border services. Mrs Schaldemose's report on the integrity of online gambling is an example of how a pragmatic, cooperative approach from Member States can result in an approach that has consumer protection at its core.
The report recognises that the integrity of online gambling is best dealt with by recognising the principle of subsidiarity in this area and allowing Member States to regulate the industry themselves. However, it calls for cooperation and coordination on combating fraud and crime and addressing social and public order problems such as addiction and personal data protection.
Central to the report is the safeguarding of the integrity of sports and sporting events. It is absolutely essential that sport is first and foremost recognised for its social, entertainment and health values and that these values are in no way threatened or manipulated for financial gain. Online gambling is enjoyed by many European citizens. We must ensure that these citizens are protected and I believe that Mrs Schaldemose's report is an important step in that regard.
in writing. - I support a more open gaming environment in Europe. For too long now, national monopolies controlled by governments have prevented new entrants from offering gaming services in Europe.
Online gambling offers a new way for consumers to enjoy their gaming experience. I have no problem with responsible gamblers participating in online gaming activity offered by responsible operators. This report seeks to ensure a high level of consumer protection and to ensure a fair and transparent gaming environment in cyberspace. It is also important in my view to take all reasonable steps to prohibit minors from gaming online.
Of course, there are concerns about the social effects of gambling and these are concerns that I share. However, I think that in the past, far too much responsibility has been put on gaming companies and not enough on individuals. Ultimately, the decision on whether or not to gamble is a personal decision and the individual must be responsible for the consequences.
Mr President, I am very satisfied with the result of the vote on Mrs Schaldemose's report on online gambling. It shows that the vast majority of Members of Parliament consider gambling to be an economic activity of a very special nature, to which the rules of the internal market cannot be applied exclusively.
The social impact of gambling and its effect on health, as well as the risks of crime associated with it and its special cultural aspects, must all be taken into account. That also applies to the many studies that show that the Internet as a tool multiplies these risks. Obviously, no one single authority alone could control online gambling throughout the whole of Europe.
Mrs Schaldemose's report also mentions the positive effects of gambling, which I think it is very important to preserve. In many countries in Europe, the proceeds from these games amount to significant sums of money that go, for example, to the arts, science, youth work and hospitals. Thousands of NGOs benefit from the funding that they provide, besides which gambling games are the biggest source of income for EU-wide sports organisations and, in particular, grassroots sports activities.
The fact that a majority in Parliament are keen to preserve the current national laws on gambling policy and do not simply want to replace them with a code of practice, which would afford consumers far less protection, does not mean that the market should not be liberalised. It simply means that liberalisation has to be on the Member State's own terms. Furthermore, if there is a desire to maintain national monopolies, the system must be non-discriminatory and legally justifiable.
in writing. - I voted against the report on the integrity of online gambling as I believe the alternative motion, which was rejected by the plenary, would have better reflected the up-to-date position in the online gambling sector.
I share concerns about citizens being ripped off and the worries about gambling addiction, but note that gambling is controlled in the majority of Member States in order to protect citizens against gambling addiction and fraud and to prevent money laundering.
We need to prevent problem gambling and under-age gambling, in addition to fighting fraud and crime. I believe that the alternative resolution would have addressed those concerns more effectively.
Consumer protection is vitally important to all the Member States. This is also an area where cooperation between Member States is desperately needed, particularly from the point of view of cross-border services. This report on online gambling shows that a pragmatic approach, based on cooperation, can ensure that consumer protection is at the heart of European Union policies.
This report recognises that the best approach for dealing with gambling matters on the Internet is to recognise the principle of subsidiarity in this sector and to leave regulatory matters to each individual Member State. That said, the report recognises that it is through cooperation and coordination that European Union Member States will best be able to combat fraud, crimes and social problems.
At the heart of the report is the importance of sport and the need to preserve its integrity and honesty. The social and cultural value of sporting matters must be protected and it must be ensured that sport is not mismanaged for the sake of money or for other similar reasons. Many people in the European Union enjoy online gambling. We must ensure that these people are safe from harm on line.
Mr President, I voted in favour of Mrs Schaldemose's report on the integrity of online gambling. I am firmly convinced that in this sector, which, incidentally, generates a very important source of income for sports organisations, there must be complete transparency that safeguards public and consumer interests. Lastly, I feel that uniform legislation, and not diverse legislation such as that currently in force, can be very helpful in order to avoid online gambling being signalled as a social problem.
in writing. - Unfortunately, I was unable to participate in the votes on Christel Schaldemose's report on the integrity of online gambling. However, I would like to use this opportunity to agree with the rapporteur, as the report points out several important and dangerous aspects concerning online gambling. In 2004, online gambling accounted for roughly 5% of the total gambling market in the EU and the numbers have been increasing rapidly over the past few years.
It is important to understand that different illegal activities such as credit card fraud, minors having access to gambling, match fixing, etc. are currently inevitable parts of online gambling. Also, the number of people addicted to gambling is likely to rise, as for many, online gambling is very convenient.
The impact of online gambling, as the rapporteur points out correctly, has not yet been examined in depth. Therefore, in order to protect citizens, it is crucially important that all Member States perform intensive research on the effects of online gambling as well as improve the monitoring and regulation of gambling markets.
in writing. - The Schaldemose report on the integrity of online gambling sets out Member States' responsibilities in regulating their gambling markets so as to protect vulnerable consumers, especially children, to tackle crime and to protect sporting events from risks such as match-fixing.
Gambling was removed from the Services Directive by MEPs on account of its special status, and there is clearly no willingness to create EU-level legislation. Labour MEPs therefore strongly support the report's call for Member States to regulate their gambling markets to protect consumers. The report also makes clear that such regulation must be proportionate and non-discriminatory, as set out in the EU Treaties.
As such, Labour MEPs believe that the UK Gambling Act represents Treaty-compliant legislation that aims to ensure fair and open access to gambling services, while preventing crime and protecting children and the vulnerable. A number of Member States are currently reviewing their legislation on gambling to ensure it is compliant with the EU Treaties.
Labour MEPs emphasise that authorities across the EU must remain vigilant and cooperate against all risks of crime, match-fixing, and threats to young people and the vulnerable from all forms of gambling. Labour MEPs welcome continued efforts by reputable operators of online gambling services to take action to ensure such concerns are met.
The operation of gambling and betting is not the same as other economic activities, as some in this House believe. In its case law, the European Court of Justice has confirmed that it is Member States themselves who determine what level of protection they consider appropriate to protect their citizens against the hazards associated with gambling.
The subsidiarity applicable here means that Member States must be able to control and to regulate their gambling markets in accordance with their traditions and cultures in order to protect consumers against the hazards of addiction, fraud and money laundering. In view of the additional risks involved in online gambling, I am convinced that national legislation cannot be replaced by pan-European self-regulation of the gambling industry.
Therefore, I join the substantial majority of my colleagues on the Committee on the Internal Market and Consumer Protection who believe that a purely internal market approach to gambling is not applicable. I have therefore chosen to wholeheartedly endorse the Schaldemose report.
Mr President, I voted in favour of Maria Petre's report on ensuring food quality. I would, however, like to express my concern that the average consumer is unaware of the difference between protected designations of origin (PDO) and protected geographical indications (PGI). I believe that conducting an information campaign on this issue is essential.
Member States need to promote those quality assurance systems which are already well known to European consumers. These systems should not be made uniform or merged into one. In order to ensure minimum standards for quality certification in the Community, they must be assessed and recognised on a European scale. Therefore, the Commission must have an office which would be responsible for approving and allowing the use of these systems on a European scale and which would ensure uniform and effective control at European and national levels.
I voted for this report as I agree with the introduction of a mandatory indication of the place of production of primary products based on a country of origin label, reflecting consumer desire to know more about the origins of the product they are buying. A system of this kind should also be applied to processed food products, indicating the origin of the main ingredients and raw materials, and specifying their place of origin as well as the place of final processing.
in writing. - (DA) The Danish Liberal Party's MEPs, Anne E. Jensen, Karin Riis-Jørgensen and Niels Busk, have voted in favour of Mrs Petre's own-initiative report on ensuring food quality, having weighed up the pros and cons and because there is only an overall vote. We feel able to support most of what is contained in the report, although there are also several things that we do not fully support.
in writing. - I was disappointed to have to abstain on this report, which should have followed up on the Commission's Green Paper in looking at how farmers across Europe get the maximum benefit in the marketplace from the high standard of their produce. It does focus on important issues such as country of origin labelling, developing the organic market, where European products are the finest in the world, and exploiting the strengths of farming in Europe to give our farmers an advantage when taking their products to market - and this part is welcome.
Unfortunately, however, the report has been hijacked by the protectionist elements in the Committee on Agriculture, and particularly by those who seek to justify massive market-distorting CAP subsidies and who want to make it harder for produce from third world countries to be imported to the EU.
Allow me to congratulate my colleague, Mrs Petre, for this excellent report.
There are a few points which we need to bear in mind when we are talking about European product quality:
1. Implementation of 'qualified market access' offers a solution for guaranteeing that the products available to European consumers, whether produced domestically or imported, meet the same standards.
2. The costs incurred by European producers in guaranteeing food safety and demands linked to cross-compliance, which should be covered by CAP funds.
3. The promotion of specifically European agricultural and food products. As I also requested in the report on the amendment of Regulation No 3/2008, the European Union's cofinancing rate must be increased. At the same time, however, we need to simplify the administrative procedures for the system of Traditional Speciality Guaranteed and offer better protection for products with a geographical indication or designation of origin.
I hope that the recommendations we are going to adopt will be implemented as soon as possible by the European Commission and Member States because we cannot afford to waste time in such circumstances when European citizens are being hit by the effects of an extremely serious economic recession.
Despite its good intentions, the report continues and even extends the policies which are at the root of problems experienced by many small producers, particularly in Portugal. Invoking what they call 'promoting the quality of European agricultural products', they increase production costs for those who are already having difficulty keeping themselves in production. This is especially true for small producers, as is the case for many small cheese dairies producing Serra da Estrela cheese of undeniable quality. It is unacceptable that producers should have to meet new requirements in order to continue producing, without the financial compensation that is due to them, whilst also having to support the costs of the 'official control' requirements. Contrary to the claims made, production of real quality is at serious risk of disappearing.
Applying harmonised production and marketing standards to both small producers and agro-industry is unacceptable. The application of these standards is destroying the diversity, in terms of production and of culture, of countries like Portugal. It is important to reverse this trend and promote production and consumption at the local level. Agriculture must be considered a sensitive activity, incompatible with this model of commercial liberalisation that is environmentally unsustainable and poses enormous risks to human health.
I agree with the report as I consider the reduction of bureaucracy and of the complexity of the standards system to be essential. That way, regulation and quality control for agricultural products will become easier.
The result of this simplification would be a reduction in administrative costs for public entities.
I also welcome the special attention given to designations of origin and the call on the Commission to ensure that this issue is included on the World Trade Organisation's agenda.
We cannot but endorse the intentions behind this report: to guarantee the quality of European food products, the competitiveness of producers, simple but comprehensive information for consumers regarding the origin of products, compliance with designations of origin and quality labels, a better definition of traditional or organic products, and so on.
The rapporteur is quite right to stress that we need to stipulate that agricultural and food products imported into Europe must meet the same standards as are required of European producers, which is unfortunately not always the case at present. He is also quite right in his wish to implement conditional access to our markets.
There are, however, still some problems that need to be solved, including that of unfair intra-Community competition, where one Member State lays down stricter standards than are provided for at Community level, primarily for reasons of public health or environmental protection. In such cases, the State must, whether you like it or not, be able to apply the same rules as you are calling for at WTO level.
Another problematic aspect is consistency with this Parliament's environmental concerns - we should be concentrating on reducing food miles (eating locally produced, seasonal products) rather than on a necessarily imperfect adaptation to the global market.
in writing. - (SV) This report, which does not form part of any legislative process, recommends a number of costly proposals, such as an EU agency for product quality and new sales promotion and sales supporting measures within agriculture. We would also like to point out that this report contains wordings that could lead to a more protectionist policy for agricultural goods on the part of the EU.
As usual, the June List observes that, in this situation, it is fortunate that the European Parliament does not have powers of codecision in respect of the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to various groups within agriculture.
In the vote, I was in favour of Maria Petre's report on ensuring food quality. The issue of harmonising and mutually recognising standards with regard to food is very important for ensuring human health. Awareness of the relationship between the incidence of various diseases and the quality of food consumed is becoming increasingly common today. Only, the term 'healthy food' does itself appear to be paradoxical. Can anything that is not healthy to humans be described as 'food'? The quality of food products has a fundamental significance to the safety of food for our citizens. These products must meet clearly-defined criteria based on current knowledge and the principles of hygiene, and these criteria should also contribute towards protecting the environment and respect the principles of the proper treatment of animals for slaughter. Food products must also be properly packed, transported and stored.
To ensure good food quality, consumers must also be given complete information on the products they buy, the ingredients, any genetic modifications, the place of manufacture, the storage conditions, how to prepare it and the use by date. The rapporteur favours the introduction of a European service responsible for certification and food quality at Commission level to ensure that minimum certification requirements are met. This would provide a uniform system of control at EU and Member State level. On the basis of an earlier resolution, the report also favours the introduction of a special quality mark for European products.
The global financial and food crisis means that people are saving on consumption, and that means a rise in market share for discounters. In addition, we are laying down restrictive production regulations for our domestic food producers and promoting quality seals and similar schemes. At the same time, we are importing products that do not meet domestic quality standards and for which compliance with such standards cannot be checked. This means that domestic farmers find themselves severely squeezed and we must ensure that, especially in this difficult situation, the rate of farms going under does not escalate and that we do not lose our capability, across the EU, of self-sufficiency in food production.
People who are prepared to pay for the quality of their food can all too easily lose their ability to keep on top of what is what amongst the jumble of quality seals and symbols - not everything that is labelled as 'organic' is produced in the domestic market and not everywhere where a particular country is given as the country of origin do all the ingredients actually come from that country. There is some playing fast and loose here, and food scandals and labelling scams are repeatedly being uncovered. Ultimately, consumers have to be able to rely on labelling. This initiative appears to be taking us in that direction, and that is why I have voted for it.
The report which my colleague, Maria Petre, presented to us today contains a series of recommendations which I confidently support. These range from simplifying the administration involved in guaranteeing quality standards and reducing the financial burdens on producers to supporting traditional products, as well as those with a designation of origin or geographical indication.
At a time when we are facing a serious economic crisis, it is our duty to take measures to support European farmers and processors and ensure that consumers have access to the best products at the most favourable prices.
I believe that we must ensure that we provide consumers with correct information about the origin of products in order to support European agriculture. However, we must not confuse these provisions relating to a European quality mark with protectionism aimed at blocking access to the Community market. I rather think that the purpose of introducing this mark must be to promote European products and the benefits which they enjoy over those from third countries and to provide European consumers with better information. At the same time, a system recognising the origin of products will help reduce fears about 'contaminated products'.
Mr President, I voted in favour of Mrs Petre's report on ensuring food quality and harmonisation of the relevant standards. I believe that the subject is extremely important, since food quality has an ever-increasing effect on the quality of life of European citizens. Indeed, the EU needs to insist that all food products comply with its production standards, especially as regards health and safety. In addition, the Union must ensure a level playing field between locally produced and third country products. Lastly, I share the rapporteur's opinion when she states that, with regard to PGIs (protected geographical indications), PDOs (protected designations of origin) and GTSs (guaranteed traditional specialities), Community technical assistance should be provided for the implementation of the above systems in the Member States and the related evaluation of the products concerned.
in writing. - (SV) I chose not to support Mrs Petre's report on promoting and increasing the labelling of food. The report contained good proposals with regard to the simplification of the rules and shorter handling times. However, these were, in my opinion, outweighed by protectionist wordings on conditional market access and the desire to set up a supranational authority for product quality.
When food is produced on the basis of the profit criterion rather than to satisfy grassroots requirements and the production and sale of food are concentrated in fewer and fewer hands and are determined by food multinationals and cartels (choices which characterise the policy of the EU and of the governments of the Member States), then food can be neither cheap nor of good quality.
The supposed return to quality food is not intended to increase farmers' incomes or satisfy grassroots requirements. It is intended to increase the competitiveness and profits of the multinationals, to increase the exploitation of rural manpower, to concentrate land ownership even further and to control production.
The introduction and cultivation of GMOs and the series of food scandals show that the quality and safety of food in the EU are subordinate to the interests of big business.
The classification of food on the basis of quality is food differentiation on the basis of class in keeping with the market rationale' first-class food for high incomes and second-class food for working class families.
Farmers of small and medium-sized holdings have every interest in opposing the CAP and the EU and their being sold off to big business, as well as in joining the Greek Communist Party and the Workers' Rally, the workers and the self-employed in the social alliance, to overturn the sovereignty and power of the monopolies.
Updating the Competition Policy is a particularly important factor in the preparation of the new security structure and operation of the EU competition policy. The essential elements of this process are cooperation between national competition institutions and coordination through the European Competition Network. The European Parliament has expressed serious concern that without an effective ECN, updating the policy would, in essence, really only be a renationalisation of the competition policy, and that would obviously undermine the idea of assuring uniform competition policy throughout the EU. Based on the criteria of flexibility and pragmatism, the 2006 and 2007 reports give a favourable evaluation of the effectiveness and development of the ECN's work. The efforts to fund training and judicial cooperation between state judges to interpret EU competition law and ensure its implementation are also welcome.
in writing. - This report highlights the importance of the free trade and fair competition principle and affirms the importance of what was signed in the Treaty of Rome. We must ensure effective anti-trust measures so that we will be protected against restrictive trade abuse.
We voted against the report because they did not even accept a proposal relating to concern about the abuses of market domination by big business, particularly with regard to the big supermarket chains. These abuse their purchasing power to force down prices paid to suppliers in the European Union and in third countries.
Nor did they demonstrate the necessary determination to investigate the impact that the concentration of the supermarket sector is having on small businesses, suppliers, workers and consumers. In particular, they failed to evaluate the abuses of purchasing power which may follow from such concentration.
The resolution adopted continues the pattern of intervention in defence of competition and against public services. It follows in the footsteps of the notorious Bolkestein Directive, always insisting on the need to comply with the rules of the internal market. Also, regrettably, even as it speaks of the crisis and the difficulties faced by economies, it insists on the Commission being vigilant so that competition is not called into question. In other words, faced with the crisis caused by neoliberal capitalism, the solution is more of the same. That is unacceptable.
Mr President, I voted in favour of Mr Evans's reports on competition policy 2006 and 2007. Huge progress has been made in the field of competition over recent years. Indeed, if we think of merger control between enterprises and state aid (a problem that became of prime importance following the financial and economic crisis on the markets), the Commission has done an increasingly large amount of work. That is why I share the rapporteur's view when he says that it is necessary to modernise the legal and institutional framework in the field.
in writing. - Given the state of the economic crisis which grips the European Union and which has a global reach, it was important for Parliament to find agreement. This report has finally found a route to agree between ourselves in the Committee on Economic and Monetary Affairs. Obviously, concerns about state intervention are of the highest ranking but, given the nature of the damage caused by under-consumption and a shrinking manufacturing base, some relief at the level of government expenditure is necessary.
in writing. - Small businesses are the backbone of the European economy, accounting for 98% of all European businesses and employing up to 60% of the EU's workers. The European Commission is to be applauded in its initiatives to date and its continuing work aimed at eliminating red tape for small businesses. Ms Herczog's report recognises the work done by the Commission and calls for further steps in this direction.
While I certainly support many of the comments contained in the report on the Small Business Act, I was very disappointed that the report that emerged from the Committee on Industry, Research and Energy contained a paragraph calling for a common consolidated corporate tax base. I would have hoped that there would be global recognition at this stage that the CCCTB proposal is badly thought out and ill-advised. This issue is of such importance to Ireland, especially in these economic times, that I had to vote against this proposal. Doing so will have no adverse affects on the commendable work that is being done for small business but will send out a strong message that we must take a stand against unproductive, unwieldy and ill-conceived proposals that will be of no benefit to the European economy.
in writing. - This act proposes various measures, some of which might be of assistance to small businesses, but whose overall effect is to promote EU control, churning of the population, feminist agendas and infiltration of businesses by EU officials 'on work experience'. These elements make it impossible for UKIP to support this proposal.
The global financial crisis and slow economic growth are having a negative impact on the level of entrepreneurship. Therefore, we welcome the following measures embedded in the SBA, the implementation of which would be most effective for economic growth: to create the most favourable conditions for SMEs to obtain funding; to simplify business transfer conditions; to provide honest entrepreneurs who have experienced bankruptcy an opportunity to start a business a second time. The initiative to create the most favourable conditions for SMEs to obtain funding (risk capital, micro-credits, etc.) is very important.
With energy and raw materials rising in price, SMEs are becoming particularly vulnerable. Therefore, implementing the SBA strengthens the aspect of competitiveness. Only complex measures, i.e. promoting higher standards of manufacturing processes and ecological standards for products within the EU, and popularising these same standards throughout the world, as well as enhancing supervision of the EU market, can contribute to common global challenges, such as climate change and diminishing fossil fuel reserves.
in writing. - Every initiative that supports SMEs or improves their conditions should be applauded, and this report has many valid arguments that will be of great value to SMEs throughout Europe. We must capitalise on the major benefits of the current progress and ensure that we include the creation of a superior operational business environment for SMEs, including a more effective regulatory culture taking root across Europe.
in writing. - This report proposes various measures, some of which might be of assistance to small businesses, but whose overall effect is to promote EU control, churning of the population, feminist agendas and infiltration of businesses by EU officials 'on work-experience'. These elements make it impossible for UKIP to support this proposal.
Although 99% of the EU's businesses are SMEs (23 million) - responsible for the creation of 80% of the new jobs in the EU in recent years - the majority of the rules normally created are aimed at the 41 000 large European companies. This fosters obvious inequalities in terms of competitiveness.
The time has come to reverse this trend and make a commitment to the sectors of the economy in which wealth is truly created, with a policy based on rewarding merit. This would put European SMEs on a par with their counterparts in the rest of the world.
Furthermore, because of their flexible nature, SMEs are companies that are accustomed to being at the forefront of innovation in their areas, making the Small Business Act an important step forward in realising the Lisbon Strategy.
That is why the Members representing the Portuguese Social Democratic Party (PSD) are supporting this report, which is, as a matter of fact, coherent with the measures proposed in Portugal by the leader of the PSD, Dr Manuela Ferreira Leite.
in writing. - The Commission's proposal for a Small Business Act is part of a communication containing legislative proposals, guiding principles and measures to be implemented to help SMEs in Europe. I welcome the articulation of ten guiding principles which focus on the needs and requirements of SMEs and aim to help them realise their full market potential.
The provisions for legislation that is fully aware of the needs and requirements of its intended recipients are welcome, as is the adaptation of public policy tools to the needs of SMEs. Vitally important is the introduction of means of using the present crisis to respond to the environmental crisis by increasing efficiency, through thorough environmental management systems. As the Rapporteur on EU-ETS, I am aware, as I hope we all are, of the need to act and act promptly if we hope to solve this challenge.
While I agree with much of this report, I am wary of proposals for a corporate consolidated tax base and voted against accordingly.
Despite all the big talk and apparent good intentions of defending SMEs, the report has other objectives, namely: encouraging free competition and the internal market or, in other words, supporting the large economic and financial groups; insisting on the liberalisation of services, including public services; and also, behind a façade of pseudo-help for small and medium-sized enterprises, aggravating the exploitation of workers.
In fact, in the name of the 91.5% of businesses in the European Union that employed less than 10 workers in 2003, they want better conditions in order to destroy essential public services, deregulate the labour market and call into question social and working rights. This is neoliberalism in its most visible form.
That is why we voted against this report: in defence of real measures in support of micro, small and medium-sized enterprises, and in defence of other policies that safeguard their role and significant contribution to production in the industrial, agricultural and fishing sectors, and to employment with rights, trade and meeting the public's basic needs.
Mr President, ladies and gentlemen, we have approved this report, which lists, in the form of desires that will no doubt remain unfulfilled for a while, the ways and means of making life easier for small businesses in the European Union.
However, I have some comments to make.
The admittedly discreet call for a kind of positive discrimination in favour of SMEs, I quote, 'owned by under-represented ethnic minorities' is pointless, incomprehensible and completely ideological.
Access by SMEs and, in particular, local SMEs, to public procurement contracts, which the rapporteur intends to promote further, was hindered by the texts adopted 15 years ago by this very House, despite the warnings that they would have adverse effects. These texts effectively promoted access to public procurement contracts by large companies, particularly foreign ones, that had the information and the administrative and legal resources to bid for these contracts, while local SMEs did not have those resources.
It is an extraordinarily complex business for SMEs to access existing national and European aid, due to the requirements of European legislation itself.
In short, one once again gets the impression that we are having to adopt European texts to deal with the foreseeable problems produced by other European texts.
I voted in favour of the Herczog report on the establishment of a Small Business Act.
Our SMEs are the first victims of this current economic and financial crisis, having seen the banks restrict their access to credit, and the motor driving their growth must be restarted as a matter of urgency. Introducing a European Small Business Act will make it possible to strengthen SMEs' competitiveness so that we can finally turn words into action. The European Parliament has sent a clear signal to the Council and to the European Commission in order to ensure that the Small Business Act is actually implemented, namely 'priority for SMEs', so that these new measures can be understood and applied by all such enterprises, particularly by including the following actions: avoiding unnecessary burdens, promoting the emergence of innovative medium-sized companies beyond the Community definition of SMEs (250 employees), and making it easier for SMEs to get access to funding and public procurement contracts so as to increase their growth potential.
I nevertheless find it regrettable that this action plan is not a legally binding instrument.
I voted in favour of Edit Herczog's report on the Small Business Act, as I regard it as important legislation which affects the smallest organisms of the economy, which are currently responsible for around 100 million jobs in the EU. They account for almost 99% of all enterprises in the EU. In this context, and because the present crisis threatens severe economic disruption, we need to implement legal regulations at EU level which will help these enterprises to function. This should, in particular, cover issues such as the transfer of ownership in enterprises (particularly in the case of the illness or retirement of the owner) and for harmonised time limits for the payment of transactions (to avoid 'credit crunches').
The document also accentuates the importance to these enterprises of innovation, scientific research, patents and inventions and protecting intellectual property, and e-commerce. SMEs should also be assured access to sources of finance, including European funds and credits. A separate, but no less important issue, is reducing the red tape which plagues many SMEs. Also worthy of mention are the ten principles to guide policy towards small enterprises, both at EU and at Member State level. I also believe that underlining the need to support and promote the activity of SMEs at a cross-border level in the internal market is essential.
The Commission's communication on the Small Business Act takes on a particular significance in the current circumstances, as it sets out the basic principles that should underlie the development and implementation of policies, at both European Union and national level, in order to create equal conditions for all SMEs operating within Europe. On a more operational level, it also includes a package of more than 50 separate measures, including four legislative proposals that translate these principles into action. Support for SMEs must be a top priority, particularly in this period of serious economic crisis. Investment by SMEs is one of the key factors in the keenly awaited recovery.
Given that most of these actions fall within the competence of the Member States, we need to find ways of involving the Member States and Community bodies in order to guarantee that SMEs can gain added value from the measures affecting them. Certain amendments tabled by my group aim to make the 'think small first' principle an essential part of all future legislation. I also support the idea of having a specific budget line for SMEs...
(The explanation of vote was cut short pursuant to Rule 163 of the Rules of Procedure)
in writing. - Paragraph 68 of this report contains a reference to a common consolidated corporate tax base, stating that there should be a common basis for company taxation. That is something which I cannot and do not support. Taxation is a Member State competence, not an EU one, and any reference to a CCCTB inevitably brings concerns about EU corporate tax rates, which is not something I can support.
I therefore rejected the first part of the paragraph, and because the plenary voted overall in favour of that paragraph, I voted against this report in the final vote.
If small and medium-sized enterprises (SMEs) are, for the first time, to be put at the heart of European legislation, it is no cause for celebration. It is, rather, a tragedy. 2009 will, no doubt, be a year of destiny in which the survival or otherwise of thousands of SMEs will be decided. If the big companies fold, the little ones will inevitably follow.
The much talked-about credit crunch looms large, in any case, in the contraction of the volume of credit. What is needed here is to ensure that Basel II does not lead to the money flow to SMEs drying up definitively. If we do want to cut red tape, the gain from simplifying a procedure - insofar as this would have any noticeable impact on a business - must not be lost again through new obstacles elsewhere. If nothing else, tendering and public procurement must also be made more SME-friendly in order to give these companies a chance. I voted in favour of the Small Business Act in the hope that, this time, it will, at long last, amount to more than a piece of paper specifying objectives and will actually be implemented.
Mr President, I voted in favour of Mrs Herczog's report on the Small Business Act. It is clear how important SMEs are within the European Union, and that is why I intend to support Mrs Herczog's careful piece of work. Policy, public intervention and the social environment must all meet the real needs of small enterprises, which truly form the backbone of the European Union. That is why I agree with the report, especially with regard to the legislative proposals for the general block exemption for SMEs in respect of state aid.
in writing. - (PT) It is well-known that SMEs are responsible for more than 90% of jobs in Europe. However, the crisis that we are experiencing has already seen, or will soon see, many of their workers become unemployed.
The relaxing of Structural Fund procedures, as promoted by the Commission, is a sign that should be welcomed as positive.
The globalisation associated with the current crisis has changed many of the circumstances that served as a basis for decisions taken at European level in the past and which were, at the time, considered correct.
Taking this into account, I am convinced that, for example, some aspects of the regional and cohesion policies must be revisited.
We must also examine the current financial conditions faced by SMEs. These are decisive, especially when they have to pay back loans at a time of economic stagnation.
I therefore support this report, since it is precisely at these moments that we must think about SMEs and their contribution to innovation, economic growth and employment.
That is why there is a need for anticyclical policies at European level. This requires steps that are far more decisive to be taken, so as to create a truly macroeconomic policy at European level, which still does not exist.
in writing. - I welcome this report and was pleased to vote for its main text with little exception. I cannot agree with a common consolidated corporate tax base as there is no agreement for this. Similarly, on the issue of penalties for exceeding limits on late payments, I prefer the Late Payments Directive so as to avoid confusion.
Given that small to medium-sized businesses are the strongest element of growth in the economy, this proposal helps to strengthen the conditions for such growth. The south-east of England should benefit from such an approach.
I voted for the European Parliament Resolution for a 'Small Business Act' for Europe as it is very important to create better framework conditions aimed at providing an environment promoting innovation by SMEs, in particular, by introducing ways to improve the protection of intellectual property rights and to fight against fraud and counterfeiting more effectively throughout the European Union.
A combined effort is required on the part of financial institutions, the Commission and Member States to ensure SMEs' access to finance and to offer them the possibility of consolidating their capital by reinvesting their profit in the company. I voted for the amendment asking for immediate action to ensure that charges are not levied prior to SMEs' commencing activities, in order to ensure that they are able to build up their own resources. I also called for the EIB to devise new forms of financial instruments and tangible new solutions to tackle the obstacles that collateral presents to accessing credit. I also called on Member States, in light of the current financial crisis, to encourage banks to guarantee SMEs access to credit on reasonable terms.